         Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 1 of 79



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 DONALD J. TRUMP; THE TRUMP
 ORGANIZATION, INC.; TRUMP
 ORGANIZATION LLC; THE TRUMP
 CORPORATION; DJT HOLDINGS LLC;
 THE DONALD J. TRUMP REVOCABLE                           Civil Action No. 1:19-cv-01136-APM
 TRUST; and TRUMP OLD POST OFFICE
 LLC,
                             Plaintiffs,

 v.

 MAZARS USA LLP,
                                       Defendant,

 and

 COMMITTEE ON OVERSIGHT AND
 REFORM OF THE U.S. HOUSE OF
 REPRESENTATIVES,
                    Intervenor-Defendant.

             SUPPLEMENTAL DECLARATION OF WILLIAM S. CONSOVOY
        1.     I am an attorney at the law firm Consovoy McCarthy Park PLLC and counsel for

plaintiff President Donald J. Trump in his personal capacity.

        2.     I am over the age of eighteen and under no mental disability or impairment. I have

personal knowledge of the following facts and, if called as a witness, would competently testify to

them.

        3.     Exhibit A to this supplemental declaration is a true and accurate copy of a March 20,

2019 letter from Chairman Elijah E. Cummings to the Chairman and CEO of Defendant Mazars. As

of today, it can be downloaded from the House Committee on Oversight and Reform’s website at

https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/2019-03-

20.EEC%20to%20Wahba-Mazars.pdf.
         Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 2 of 79



        4.      Exhibit B is a true and accurate copy of a March 27, 2019 letter from Ranking

Members Jim Jordan and Mark Meadows to Chairman Cummings. As of today, it can be downloaded

from the House Committee on Oversight and Reform’s Minority page at https://republicans-

oversight.house.gov/wp-content/uploads/2019/03/2019-03-27-JDJ-MM-to-EEC-re-Mazars-

Letter.pdf.

        5.      Exhibit C is a true and accurate copy of an April 12, 2019 memorandum from

Chairman Cummings to the Committee. As of today, a copy of the memorandum can be found online

at https://www.politico.com/f/?id=0000016a-131f-da8e-adfa-3b5f319d0001.

        6.      Exhibit D is a true and accurate copy of an April 15, 2019 cover letter and

memorandum from Ranking Member Jordan to Chairman Cummings. As of today, it can be

downloaded from the Committee’s Minority page at https://republicans-oversight.house.gov/wp-

content/uploads/2019/04/2019-04-15-JDJ-to-EEC-re-Mazars-Subpoena.pdf.

        7.      Exhibit E is a true and accurate copy of an April 17, 2019 letter from Ranking Member

Jordan to Chairman Cummings. As of today, it can be downloaded from the Committee’s Minority

page at https://republicans-oversight.house.gov/wp-content/uploads/2019/04/2019-04-17-JDJ-to-

EEC-re-Mazars-subpoena.pdf.

        8.      Exhibit F is an Axios article from November 12, 2018 titled “Democrats Load a

‘Subpoena Cannon’ with 85+ Trump Targets.” As of today, it can be downloaded from Axios’ website

at https://www.axios.com/house-democrats-subpoenas-trump-administration-cf3ed351-ff11-4498-

89f4-cee588145198.html.

        9.      Exhibit G is a Vox article from January 3, 2019 titled “The 10 New Democratic House

Committee Chairs Who Are About to Make Trump’s Life Hell.” As of today, it can be downloaded

from    Vox’s    website    at   https://www.vox.com/2019/1/3/18134919/congress-house-2019-

committee-investigations-trump-impeachment.



                                                -2-
           Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 3 of 79



       10.     Exhibit H is a Politico article from January 7, 2019 titled “House Democrats Prepare

a Fusillade of Trump Investigations.” As of today, it can be downloaded from Politico’s website at

https://www.politico.com/story/2019/01/07/congress-house-democrats-trump-subpoenas-

oversight-1082563.

       11.     Exhibit I is a Washington Post article from March 28, 2019 titled “How Donald

Trump Inflated His Net Worth the Lenders and Investors.” As of today, it can be downloaded from

the Washington Post’s website at https://www.washingtonpost.com/graphics/2019/politics/trump-

statements-of-financial-condition/?noredirect=on&utm_term=.384ed21f1a81.

       12.     Exhibit J is a Politico article from May 1, 2019 titled “Democrats Weigh a ‘Benghazi

Trump’ Strategy.” As of today, it can be downloaded from Politico’s website at

https://www.politico.com/story/2019/05/01/democrats-hearings-impeachment-trump-benghazi-

1295266.


       Per 28 U.S.C. §1746, I declare under penalty of perjury that the above is true and correct to

the best of my knowledge.


       Executed on May 13, 2019.

                                                               s/ William S. Consovoy   wsc




                                               -3-
Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 4 of 79




               Exhibit A
                          Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 5 of 79
ELIJAH E. CUMMINGS, MARYLAND                        ONE HUNDRED SIXTEENTH CONGRESS                                   JIM JORDAN. OHIO
           CHAIRMAN                                                                                               RANKING MINORITY MEMBER



                                         'lCongress of tbe �niteb �tates
                                                     f!)ouse of l\epresentatibes
                                                COMMITTEE ON OVERSIGHT AND REFORM
                                                   2157   RAYBURN HOUSE OFFICE BUILDING

                                                       WASHINGTON,        DC 20515-6143
                                                               MA.JORtrv (202) 22S-505i
                                                               Mrt.JOJllTY (202} 225-5074

                                                               hnp://oversight.house.gov



                                                             March 20, 2019

          Mr. Victor Wahba
          Chainnan and Chief Executive Officer
          Mazars USA LLP
          135 West 50th Street
          New York, N.Y. 10020

          Dear Mr. Wahba:

                 The Committee is requesting documents related to services provided by your firm or its
          predecessor, WeiserMazars LLP, to Donald J. Trump and the Trump Organization.

                  On February 27, 2019, the President's former attorney, Michael Cohen, testified before
          the Committee that President Trump changed the estimated value of his assets and liabilities on
          financial statements prepared by your company-including inflating or deflating the value of
          assets depending on the purpose for which he intended to use the statements.

                   For instance, Mr. Cohen testified that President Trump provided inflated financial
          statements "to Deutsche Bank on one occasion where I was with them in our attempt to obtain
          money so that we can put a bid on the Buffalo Bills." Mr. Cohen also testified that the President
          provided financial statements with inflated assets to an insurance company. Mr. Cohen further
          testified that President Trump may have deflated certain assets to "reduce his real estate taxes."
          He explained: "What you do is you deflate the value of the asset, and then you put in a request
          to the tax department for a deduction." 1

                   Mr. Cohen produced to the Committee financial statements from 2011, 2012, and 2013
          that raise questions about the President's representations of his financial affairs on these forms
          and on other disclosures, pa1iicularly relating to the President's debts. Several of these
          documents appear. to have been signed by your firm. However, they also included the following
          note:

                     The objective of a compilation is to assist Donald J. Trump in presenting financial
                     information in the form of financial statements without undertaking to obtain or provide




                     1   Committee on Oversight and Reform, Hearing with Michael Cohen, Former Attorney to President Trump
          (Feb. 27, 2019).
            Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 6 of 79

Mr. Victor Wahba
Page 2

        any assurance that there are no material modifications that should be made to the
        financial statement. 2

        Some of the specific concerns raised by the financial statements include the following:

        •        Net Worth. In a nine-month period between June 30, 2012, and March 31, 2013,
                 the value of the President's assets appears to have skyrocketed by $4.2 billion.
                 The bulk of this increase-$4 billion-is attributable to a single line item for
                 "Brand Value" that was absent in the President's financial statements for 2011 or
                 2012. It is unclear how this item was valued, why it was included in 2013 but not
                 in prior years, and whether the President or someone else directed your firm to
                 insert it.

        •        Omission of Chicago and Las Vegas Real Estate Assets and Liabilities. The 2012
                 Statement of Financial Condition prepared by your firm states:

                         The accompanying statement of financial condition does not include the
                         following for Trump International Hotel & Tower Chicago and Trump
                         International Hotel & Tower Las Vegas: 1) real property and related
                         assets, 2) mortgages and loans payable, and 3) guarantees which Donald J.
                         Trump may have provided.

                 According to the first publicly filed financial disclosure made by then-Candidate
                 Trump in 2015, President Trump incurred more than $75 million in debt
                 connected to the Chicago property in 2012. According to the same financial
                 disclosure, the President also valued assets connected to his Las Vegas holdings at
                 more than $50 million.3 It is unclear why certain debts connected to the Chicago
                 property and assets related to the Las Vegas property were omitted and whether
                 the omission was directed by President Trump or someone else.

        •        Valuation of"Real Estate Licensing Developments." Under a section entitled
                 "Real Estate Licensing Developments," the 2011 financial statement states:

                         [T]his financial statement does.not reflect the value of Donald J. Trump's
                         worldwide reputation, except to the extent it has become associated with
                         properties either operative or under development. ... The goodwill
                         attached to the Trump name has proven financial value in that potential
                         users of real property around the world have demonstrated willingness to
                         pay a significant premium for ownership or use of a Trump related
                         residence.... Mr. Trump has formed numerous associations with others

        2
           See. e.g., WeiserMazars LLP, Donald J, Trump: Statement of Financial Condition (June 30, 201 I) (on
file with Committee).
        Office of Government Ethics, OGE Form 278efor Donald J. Trump(July 15, 2015) (online at
        3

www,documentcloud.org/documents/3035802-Donald-Trump-2015-Financial-Disc]osure.html),
            Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 7 of 79

Mr. Victor Wahba
Page 3

                        for the purpose of developing properties and is currently negotiating with
                        others. The estimated current value of $110,000,000 was based on an
                        assessment made by Mr. Trump in conjunction with his associates and
                        outside professionals.

                The 2012 financial statement includes the same note under "Real Estate Licensing
                Developments," but the "estimated current value" for the line item that year was
                $85,000,000.

        •       Other Liabilities. Also under the "Real Estate Licensing Developments" section,
                both the 2011 and 2012 financial statements state:

                        Mr. Trump has pledged $19,760,000 ofthe fees derived on certain ofthese
                        agreements to his former partner in the Trump World Tower at United
                        Nations Plaza. This debt is reflected in this financial statement as a
                        liability under the caption "Mortgages and loans payable secured by other
                        assets."

                According to contemporaneous reports during construction ofTrump World
                Tower, the President's former partner was the Korean conglomerate Daewoo,
                which was dissolved following a widespread corruption investigation, as well as
                Deutsche Bank and another German financial institution.4 It is unclear to whom
                President Trump owed this debt and whether he still owes it.

        •       Interest Rate from Deutsche Bank Reduced. According to the 2012 Statement of
                Financial Condition, President Trump obtained a $125 million loan from
                Deutsche Bank for the Trump National Doral at the rate ofeither the London
                Interbank Offered Rate (LIBOR) plus 2.25% or prime minus 0.50%. However, in
                the President's 2015 public financial disclosure-filed shortly after he became a
                federal candidate for office-the interest rate for the loans was listed at reduced
                rates: LIBOR plus 1. 75% or prime minus 0. 75%. Under the LIBOR formula, the
                reduction represents about $625,000 less in interest payments on the full principal
                owed by President Trump per year.

        •       Non-Interest-Bearing Membership Deposits. The 2011 and 2012 financial
                statements indicate that President Trump received significant membership
                deposits at his golf clubs that do not accrue interest but require repayment thirty
                years after receipt if the member resigns or certain terms are met. These deposits
                totaled $188 million in 2011 and $157 million in 2012. For several of the clubs,
                the statements explain: "The fact that Mr. Trump will have the use of these funds
                for that period without cost and that the source ofrepayment will most likely be a
                replacement membership has led him to value this liability at zero."

      4 Trump Starts a New Tower Near the U.N., New York Times (Oct. 16, 1998) (online at
www.nytimes.com/1998/10/16/nyregion/trump-starts-a-new-tower-near-the-un.html).
            Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 8 of 79

Mr. Victor Wahba
Page 4

       To assist our review of these issues, please provide the following documents and
information to the Committee by April 3, 2019:

       With respect to Donald J. Trump, Donald J. Trump Revocable Trust, the Trump
       Organization Inc., the Trump Organization LLC, the Trump Corporation, DJT Holdings
       LLC, the Trump Old Post Office LLC, the Trump Foundation, and any parent, subsidiary,
       affiliate, joint venture, predecessor, or successor of the foregoing:

       1.       All statements of financial condition, annual statements, periodic financial reports
                and independent auditors' reports prepared, compiled, reviewed, or audited by
                Mazars USA LLP or its predecessor, WeiserMazars LLP;

       2.      Without regard to time, all engagement agreements or contracts related to the
               preparation, compilation, review, or auditing of the items described in Request
               Number 1;

       3.      All underlying, supporting, or source documents and records used in the
               preparation, compilation, review, or auditing of items described in Request
               Number 1, or any summaries of such documents and records relied upon, or any
               requests for such documents and records; and

       4.       All memoranda, notes, and communications related to the preparation,
                compilation, review, or auditing of the items described in Request Number 1,
                including, but not limited to:

                a.     all communications between Donald Bender and Donald J. Trump or any
                       employee or representative of the Trump Organization; and

                b.     all communications related to potential concerns that records, documents,
                       explanations, or other information, including significant judgments,
                       provided by Donald J. Trump or other individuals from the Trump
                       Organization, were incomplete, inaccurate, or otherwise unsatisfactory.

        Unless otherwise noted, the time period covered by this request is from January 1, 2009,
to the present.

       The Committee on Oversight and Reform is the principal oversight committee of the
House of Representatives and has broad authority to investigate "any matter" at "any time" under
House Rule X. In addition, House Rule X, clause 3(i) specifically charges the Committee with
conducting oversight of"the operation of Government activities at all levels, including the
Executive Office of the President."

     An attachment to this letter provides additional instructions for responding to the
Committee's request. If you have any questions regarding this request, please contact
Committee staff at (202) 225-5051.
        Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 9 of 79

Mr. Victor Wahba
Page 5

      Thank you for yow- prompt attention to this request.

                                           Sincerely,




                                           /fliJlJZ;;J!
                                           Chairman

Enclosw-e

cc:   The Honorable Jim Jordan, Ranking Member
     Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 10 of 79



                Responding to Oversight Committee Document Requests

1.   In complying with this request, produce all responsive documents that are in your
     possession, custody, or control, whether held by you or your past or present agents,
     employees, and representatives acting on your behalf. Produce all documents that you
     have a legal right to obtain, that you have a right to copy, or to which you have access, as
     well as documents that you have placed in the temporary possession, custody, or control
     of any third party.

2.   Requested documents, and all documents reasonably related to the requested documents,
     should not be destroyed, altered, removed, transferred, or otherwise made inaccessible to
     the Committee.

3.   In the event that any entity, organization, or individual denoted in this request is or has
     been known by any name other than that herein denoted, the request shall be read also to
     include that alternative identification.

4.   The Committee’s preference is to receive documents in electronic form (i.e., CD,
     memory stick, thumb drive, or secure file transfer) in lieu of paper productions.

5.   Documents produced in electronic format should be organized, identified, and indexed
     electronically.

6.   Electronic document productions should be prepared according to the following
     standards:

     a.     The production should consist of single page Tagged Image File (“TIF”), files
            accompanied by a Concordance-format load file, an Opticon reference file, and a
            file defining the fields and character lengths of the load file.

     b.     Document numbers in the load file should match document Bates numbers and
            TIF file names.

     c.     If the production is completed through a series of multiple partial productions,
            field names and file order in all load files should match.

     d.     All electronic documents produced to the Committee should include the following
            fields of metadata specific to each document, and no modifications should be
            made to the original metadata:

            BEGDOC, ENDDOC, TEXT, BEGATTACH, ENDATTACH, PAGECOUNT,
            CUSTODIAN, RECORDTYPE, DATE, TIME, SENTDATE, SENTTIME,
            BEGINDATE, BEGINTIME, ENDDATE, ENDTIME, AUTHOR, FROM, CC,
            TO, BCC, SUBJECT, TITLE, FILENAME, FILEEXT, FILESIZE,
            DATECREATED, TIMECREATED, DATELASTMOD, TIMELASTMOD,
      Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 11 of 79



             INTMSGID, INTMSGHEADER, NATIVELINK, INTFILPATH, EXCEPTION,
             BEGATTACH.

7.    Documents produced to the Committee should include an index describing the contents
      of the production. To the extent more than one CD, hard drive, memory stick, thumb
      drive, zip file, box, or folder is produced, each should contain an index describing its
      contents.

8.    Documents produced in response to this request shall be produced together with copies of
      file labels, dividers, or identifying markers with which they were associated when the
      request was served.

9.    When you produce documents, you should identify the paragraph(s) or request(s) in the
      Committee’s letter to which the documents respond.

10.   The fact that any other person or entity also possesses non-identical or identical copies of
      the same documents shall not be a basis to withhold any information.

11.   The pendency of or potential for litigation shall not be a basis to withhold any
      information.

12.   In accordance with 5 U.S.C.§ 552(d), the Freedom of Information Act (FOIA) and any
      statutory exemptions to FOIA shall not be a basis for withholding any information.

13.   Pursuant to 5 U.S.C. § 552a(b)(9), the Privacy Act shall not be a basis for withholding
      information.

14.   If compliance with the request cannot be made in full by the specified return date,
      compliance shall be made to the extent possible by that date. An explanation of why full
      compliance is not possible shall be provided along with any partial production.

15.   In the event that a document is withheld on the basis of privilege, provide a privilege log
      containing the following information concerning any such document: (a) every privilege
      asserted; (b) the type of document; (c) the general subject matter; (d) the date, author,
      addressee, and any other recipient(s); (e) the relationship of the author and addressee to
      each other; and (f) the basis for the privilege(s) asserted.

16.   If any document responsive to this request was, but no longer is, in your possession,
      custody, or control, identify the document (by date, author, subject, and recipients), and
      explain the circumstances under which the document ceased to be in your possession,
      custody, or control.

17.   If a date or other descriptive detail set forth in this request referring to a document is
      inaccurate, but the actual date or other descriptive detail is known to you or is otherwise
      apparent from the context of the request, produce all documents that would be responsive
      as if the date or other descriptive detail were correct.



                                               2
      Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 12 of 79



18.   This request is continuing in nature and applies to any newly-discovered information.
      Any record, document, compilation of data, or information not produced because it has
      not been located or discovered by the return date shall be produced immediately upon
      subsequent location or discovery.

19.   All documents shall be Bates-stamped sequentially and produced sequentially.

20.   Two sets of each production shall be delivered, one set to the Majority Staff and one set
      to the Minority Staff. When documents are produced to the Committee, production sets
      shall be delivered to the Majority Staff in Room 2157 of the Rayburn House Office
      Building and the Minority Staff in Room 2105 of the Rayburn House Office Building.

21.   Upon completion of the production, submit a written certification, signed by you or your
      counsel, stating that: (1) a diligent search has been completed of all documents in your
      possession, custody, or control that reasonably could contain responsive documents; and
      (2) all documents located during the search that are responsive have been produced to the
      Committee.

                                         Definitions

1.    The term “document” means any written, recorded, or graphic matter of any nature
      whatsoever, regardless of how recorded, and whether original or copy, including, but not
      limited to, the following: memoranda, reports, expense reports, books, manuals,
      instructions, financial reports, data, working papers, records, notes, letters, notices,
      confirmations, telegrams, receipts, appraisals, pamphlets, magazines, newspapers,
      prospectuses, communications, electronic mail (email), contracts, cables, notations of any
      type of conversation, telephone call, meeting or other inter-office or intra-office
      communication, bulletins, printed matter, computer printouts, teletypes, invoices,
      transcripts, diaries, analyses, returns, summaries, minutes, bills, accounts, estimates,
      projections, comparisons, messages, correspondence, press releases, circulars, financial
      statements, reviews, opinions, offers, studies and investigations, questionnaires and
      surveys, and work sheets (and all drafts, preliminary versions, alterations, modifications,
      revisions, changes, and amendments of any of the foregoing, as well as any attachments
      or appendices thereto), and graphic or oral records or representations of any kind
      (including without limitation, photographs, charts, graphs, microfiche, microfilm,
      videotape, recordings and motion pictures), and electronic, mechanical, and electric
      records or representations of any kind (including, without limitation, tapes, cassettes,
      disks, and recordings) and other written, printed, typed, or other graphic or recorded
      matter of any kind or nature, however produced or reproduced, and whether preserved in
      writing, film, tape, disk, videotape, or otherwise. A document bearing any notation not a
      part of the original text is to be considered a separate document. A draft or non-identical
      copy is a separate document within the meaning of this term.

2.    The term “communication” means each manner or means of disclosure or exchange of
      information, regardless of means utilized, whether oral, electronic, by document or
      otherwise, and whether in a meeting, by telephone, facsimile, mail, releases, electronic



                                               3
     Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 13 of 79



     message including email (desktop or mobile device), text message, instant message,
     MMS or SMS message, message application, or otherwise.

3.   The terms “and” and “or” shall be construed broadly and either conjunctively or
     disjunctively to bring within the scope of this request any information that might
     otherwise be construed to be outside its scope. The singular includes plural number, and
     vice versa. The masculine includes the feminine and neutral genders.

4.   The term “including” shall be construed broadly to mean “including, but not limited to.”

5.   The term “Company” means the named legal entity as well as any units, firms,
     partnerships, associations, corporations, limited liability companies, trusts, subsidiaries,
     affiliates, divisions, departments, branches, joint ventures, proprietorships, syndicates, or
     other legal, business or government entities over which the named legal entity exercises
     control or in which the named entity has any ownership whatsoever.

6.   The term “identify,” when used in a question about individuals, means to provide the
     following information: (a) the individual’s complete name and title; (b) the
     individual’s business or personal address and phone number; and (c) any and all
     known aliases.

7.   The term “related to” or “referring or relating to,” with respect to any given subject,
     means anything that constitutes, contains, embodies, reflects, identifies, states, refers to,
     deals with, or is pertinent to that subject in any manner whatsoever.

8.   The term “employee” means any past or present agent, borrowed employee, casual
     employee, consultant, contractor, de facto employee, detailee, fellow, independent
     contractor, intern, joint adventurer, loaned employee, officer, part-time employee,
     permanent employee, provisional employee, special government employee,
     subcontractor, or any other type of service provider.

9.   The term “individual” means all natural persons and all persons or entities acting on
     their behalf.




                                               4
Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 14 of 79




               Exhibit B
                          Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 15 of 79
ELIJAH E. CUMMINGS, MARYLAND                    ONE HUNDRED SIXTEENTH CONGRESS                                   JIM JORDAN, OHIO
           CHAIRMAN                                                                                           RANKING MINORITY MEMBER



                                     (!Congress of tbe ltntteb �tates
                                                 J!)ou.�e of l\epresentatibes
                                            COMMITTEE ON OVERSIGHT AND REFORM
                                                2157   RAYBURN HOUSE OFFICE BUILDING

                                                    WASHINGTON,        DC 20515-6143
                                                            MIUORITY (202) 225-5051
                                                            MINOAllV (202) 225-5074

                                                            http://overs1ght.house.gov



                                                          March 27, 2019

            The Honorable Elijah E. Cummings
            Chairman
            2157 Rayburn House Office Building
            U.S. House of Representatives
            Washington, DC 20515

            Dear Mr. Chairman:

                    We are in receipt of a letter dated March 20, 2019, from you to Mr. Victor Wahba of
            Mazars USA LLP, a global tax and accountancy firm, seeking documents relating to the finances
            of the President of the United States years before he entered office. 1 Your inquiry seems to
            examine facts relating to a transaction that never materialized involving the Buffalo Bills of the
            National Football League. Your letter cites testimony and material from Michael Cohen, a
            convicted perjurer who was your first announced witness of the 116th Congress, to request wide­
            ranging information about the President Trump's financial documents from six to eight years
            ago-well before the President was even a candidate for the presidency.

                    Under House Rule X, you have broad latitude to investigate "any matter at any time."2
            However, we rely on you to exercise your authority as Chairman with good judgment so that the
            Committee's work focuses on improving the overall economy, efficiency and effectiveness of
            the federal government or bettering the lives of the American people.

                    Your inquiry to Mr. Wahba about the private finances of citizen Donald J. Trump appears
            to depart from responsible and legitimate oversight. It appears instead that you seek material
            from Mr. Wahba solely to embarrass President Trump and to advance the relentless Democrat
            attacks upon the Trump Administration.

                    Mr. Chairman, our time is short. We should not waste our limited resources and energies
            on matters that do not improve the operations of the federal government or better the lives of our
            constituents. We urge you to reconsider your ill-conceived inquiry into the finances of President
            Trump when he was a private citizen.

                   The American people sent us here to make government work better for them. The 116th
             Congress is still young. There is still time to pivot away from your repeated partisan attacks on

             1
               Letter from Elijah E. Cummings, Chairman, H. Comm. on Oversight & Reform, to Victor Wahba, Chairman and
             Chief Exec. Off., Mazars USA LLP (Mar. 20, 2019).
             2
               House Rule X, clause l(n).
         Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 16 of 79

The Honorable Elijah E. Cummings
March 27, 2019
Page 2

the President and his Administration, and instead focus on improving the operations of the
federal government for the American people.

                                     Sincerely,




                                                    Mark Meadows
       Ranking Member                               Ranking Member
                                                    Subcommittee on Government Operations
Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 17 of 79




               Exhibit C
                           Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 18 of 79
ELIJAl-t E. CUMMINGS. MARYLAND                     ONE HUNDRED SIXTEENTH CONGRESS                                       J1M JORDAN, OHIO
             CHAIRMAN                                                                                                RANK.ING MINORITY MEMBER



                                      <!Congres5' of tbe Wniteb �tate5'
                                                   �ouse of l\epresentatibes
                                              COMMITTEE ON OVERSIGHT AND REFORM
                                                  2157   RAYBURN HOUSE OFFICE BUILDING

                                                      WASHINGTON,        DC 20515-6143
                                                              MAJORITY (202) 225-5051
                                                              MINORITY (202) 225----5074

                                                              http://overs1ght.house.gov



                                                         MEMORANDUM

                                                           April 12, 2019

          To:         Members of the Committee on Oversight and Reform

          Fr:         Chairman Elijah E. Cummings

          Re:         Notice of Intent to Issue Subpoena to Mazars USA LLP

                 This memorandum provides Committee Members with notice of my intent to issue a
          subpoena to Mazars USA LLP for documents the company has informed the Committee it
          cannot produce without a subpoena. Consistent with the bipartisan agreement reached at the
          Committee's organizational meeting on January 29, 2019, I am attaching a copy of the subpoena
          and providing 48 hours for Members to convey their views. Also consistent with the agreement,
          I am informing Committee Members that we will not have a business meeting to consider this
          subpoena. We will be in recess for the next several weeks, and the calendar does not permit
          scheduling a mark-up without causing undue delay to the investigation. Nevertheless, I am
          seeking feedback through a poll of individual Member offices, which are requested to provide
          any information they would like to be considered on their positions with respect to this subpoena.

          I.          NEED FOR SUBPOENA

                   On February 27, 2019, President Trump's longtime former attorney, Michael Cohen,
          testified before the Committee that the President altered the estimated value of his assets and
          liabilities on financial statements-including inflating or deflating the value of assets depending
          on the purpose for which he intended to use the statements. 1

                 Recent news reports have raised additional concerns regarding the President's financial
          statements and representations. 2



                    Committee on Oversight and Reform, Hearing with Michael Cohen, Former Attorney to President
                      1

          Donald Trump (Feb. 27, 2019) (online at https://oversight.house.gov/legislation/hearings/with-michael-cohen­
          former-attorney-to-president-dona Id-trump).
                     2
                       Trump's Alleged Financial Fraud Creates an Important New Vulnerability, MSNBC (Mar. I, 2019)
          (on I ine at www. msnbc.corn/rachel-maddow-show/trumps-alleged-financial-fraud-creates-important-new-
          vulnerabi Iity); How Donald Trump Inflated His Net Worth to Lenders and Investors, Washington Post (Mar. 28,
          2019) (online at www.washingtonpost.com/graphics/2019/politics/trump-statements-of-financial-condition/).
           Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 19 of 79




        To c01Toborate these claims, Mr. Cohen produced to the Committee financial statements
from 2011, 2012, and 2013, that raise serious questions about the President's representations,
particularly relating to his debts. Several statements were prepared by Mazars.

        On March 20, 2019, the Committee sent a letter to Mazars requesting information on how
these financial statements and other financial disclosmes were prepared, including the financial
statements themselves and communications relating to their preparation. 3

        On March 27, 2019, counsel to Mazars sent a response letter explaining that, pursuant to
the company's legal obligations, Mazars cannot voluntarily turn over the documents ''lmless
disclosure is made pursuant to, among other things, a Congressional subpoena."4

II.     INTENT TO SEEK VIEWS OF MEMBERS

      Based on this clear-cut record, I intend to issue a subpoena on Monday to obtain the
documents sought by the Committee, and I intend to do so consistent with the bipartisan
agreement reached during the Committee's organizational meeting on January 29, 2019.

        According to that agreement, a subpoena "should be used only when attempts to reach an
accommodation with a witness have reached an impasse or when necessary to obtain certain
sensitive information, such as financial information, or through a so-called 'friendly' subpoena to
protect a witness." That condition has been met.

        The agreement also states: "The Chair intends to consult with the Ranking Member by
providing his office with a physical copy of the subpoena at least two days (48 hours) before it is
issued." This condition will be met by Monday.

         The agreement also states: "when the Ranking Member objects, the Committee will have
an open proceeding and a vote when feasible." It also states that "[t]here will be exceptions to
this policy," such as when "the calendar does not permit the Committee to schedule a markup."
It also states: "But even in this case, the Chair intends to be open with the Ranking Member and
give him every opp01iunity to voice his opinion on the matter."

       Consistent with this condition, I am providing this memorandum to all Members with
background on the subpoena, and I encourage the Ranking Member and all other Committee
Members to inform my office of their views and positions on this subpoena. This is a courtesy I
was never extended in the previous eight years during which I served as Ranking Member.


           3
             Letter from Chairman Elijah E. Cummings, Committee on Oversight and Reform, to Victor Wahba,
Chairman and Chief Executive Officer, Mazars USA LLP (Mar. 20, 2019) (online at
https ://oversight. ho use.gov/sites/democrats. oversight. house.gov/fi !es/docum ents/2019-03-
20.EEC%20to%20Wahba-Mazars.pd f).
          4
            Letter form Jerry D. Bernstein, Counsel for Mazars USA LLP, to Chairman Elijah E. Cummings,
Committee on Oversight and Reform (Mar. 27, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/Mazars%20response%201etter%20
03-27-2019_Redacted.pdf).




                                                      2
            Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 20 of 79




Ill.    THE RANKING MEMBER'S UNPRECEDENTED ACTIONS

         Finally, I want to address troubling actions taken by Ranking Member Jordan relating to
this and other Committee investigations. On March 27, 2019, Ranking Member Jordan sent a
letter directly to Mazars-a custodian of records being sought by the Committee-as part of an
effort to urge the company not to comply with the Committee's legitimate request or cooperate
with the Committee's duly authorized investigation. 5

        It is not an understatement to call the Ranking Member's action unprecedented. In my
entire tenure in Congress, regardless of how much I and my Democratic colleagues may have
disagreed with the Committee's actions, I never would have publicly encouraged noncompliance
by a custodian of records. Obviously, such actions undermine the authority of the Committee
and impair its investigations.

        In his letter to Mazars, Ranking Member Jordan wrote: "We write to express to you our
concerns with the Chairman's inquiry as exceeding the Committee's legislative authority under
House Rule X." He also wrote: "his inquiry does not appear to have a valid legislative purpose
and instead seems to seek information to embarrass a private individual."

        However, the Ranking Member's letter to Mazars omitted the fact-cited repeatedly by
Republican Chairmen-that under House Rule X, the Committee has broad latitude to
investigate "any matter at any time." His letter also omitted the fact that documents already
obtained by the Committee-on their face-raise grave questions about whether the President
has been accurate in his financial reporting.

        The Ranking Member's letter also omitted multiple instances in which Republicans
investigated the finances of "private individuals." For example, Ranking Member Jordan
personally attended the deposition of Sidney Blumenthal as part of the Benghazi investigation,
during which Mr. Blumenthal was forced to answer questions about his salary and compensation
from private sources-topics that had nothing to do with the attacks in Benghazi. 6

        Unfortunately, the Ranking Member's letter to Mazars is not an isolated incident. He has
written similarly troubling-and baseless-letters to recipients of other legitimate Committee
requests, including on skyrocketing drug prices and agency compliance with the Freedom of
Information Act.




         5
           Letter from Ranking Member Jim Jordan, Committee on Oversight and Reform, and Ranking Member
Mark Meadows, Subcommittee on Government Operations, to Victor Wahba, Chairman and Chief Executive
Officer, Mazars USA LLP (Mar. 27, 2019) (online at https://republicans-oversight.house.gov/wp­
content/uploads/2019/03/2019-03-27-JDJ-MM-to-Wahba-Mazars-re-EEC-Letter-to-Mazars.pdf).
         6
           Select Committee on Benghazi, Interview of Witnesses, Volume 4 of 11, Deposition a/Sidney Blumenthal,
I 14th Cong. (June 16, 2015) (on line at www.govinfo.gov/content/pkg/CHRG- I I 4hhrg22298/pdf/CHRG-
l l4hhrg22298.pdf).



                                                       3
          Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 21 of 79




IV.    CONCLUSION

        The Committee has full authority to investigate whether the President may have engaged
in illegal conduct before and during his tenure in office, to determine whether he has undisclosed
conflicts of interest that may impair his ability to make impartial policy decisions, to assess
whether he is complying with the Emoluments Clauses of the Constitution, and to review
whether he has accurately reported his finances to the Office of Government Ethics and other
federal entities. The Committee's interest in these matters informs its review of multiple laws
and legislative proposals under our jurisdiction, and to suggest otherwise is both inaccurate and
contrary to the core mission of the Committee to serve as an independent check on the Executive
Branch.

        Members who wish to provide information relating to their views on this subpoena may
email them by 11 a.m. on Monday, April 15, 2019, to the Clerk's office.




                                                4
                      Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 22 of 79




                                                        SUBPOENA

                   BY AUTHORITY OF THE HOUSE OF REPRESENTATIVES OF THE
                        CONGRESS OF THE UNITED STATES OF AMERICA

     Mazars USA LLP

              You are hereby commanded to be and appear before the
To

                    Committee on Oversight and Reform
                                                                                                                          B
              of the House of Representatives of the United States at the place, date, and time specified below.
          to produce the things identified on the attached schedule touching matters of inquiry committed to said
          committee or subcommittee; and you are not to depart without leave of said committee or subcommittee.
0

              Place of production: 2157 Rayburn House Office Building, Washington DC 20515

               Date: April 29, 2019                                                  Time: 12:00 (noon)

          to testify at a deposition touching matters of inquiry committed to said committee or subcommittee;
          and you are not to depart without leave of said committee or subcommittee.
D

               Place of testimony:
          I
               Date:_________                                                       Time: ----------

              to testify at a hearing touching matters of inquiry committed to said committee or subcommittee; and
               you are not to depart without leave of said committee or subcommittee.
D

               Place of testimony:

               Date: _________                                                       Time: __________


To any authorized staff member or the U.S. Marshals Service
                                                                                                to serve and make return.

                                     Witness my hand and the seal of the House of Representatives of the United States, at

                                        the city of Washington, D.C. this         day of                           , 20



Attest:                                                                                 Chairman or Authorized Member


Clerk
Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 23 of 79




                                SCHEDULE A


With respect to Donald J. Trump, Donald J. Trump Revocable Trust, the Trump
Organization Inc., the Trump Organization LLC, the Trump Corporation, DJT Holdings
LLC, the Trump Old Post Office LLC, the Trump Foundation, and any parent, subsidiary,
affiliate, joint venture, predecessor, or successor of the foregoing:
I.     All statements of financial condition, annual statements, periodic financial
       reports, and independent auditors' reports prepared, compiled, reviewed, or
       audited by Mazars USA LLP or its predecessor, WeiserMazars LLP;

2.     Without regard to time, all engagement agreements or contracts related to the
       preparation, compilation, review, or auditing of the documents described in Item
       Number 1;

3.     All underlying, supporting, or source documents and records used in the
       preparation, compilation, review, or auditing of documents described in Item
       Nurriber 1, or any summaries of such documents and records relied upon, or any
       requests for such documents and records; and

4.     All memoranda, notes, and communications related to the preparation,
       compilation, review, or auditing of the documents described in Item Number I,
       including, but not limited to:

       a.     all communications between Donald Bender and Donald J. Trump or any
              employee or representative of the Trump Organization; and

       b.     all communications related to potential concerns that records, documents,
              explanations, or other information, including significant judgments,
              provided by Donald J. Trump or other individuals from the Trump
              Organization, were incomplete, inaccurate, or otherwise unsatisfactory.

Unless otherwise noted, the time period covered by this subpoena includes calendar years
2011 through 2018.
Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 24 of 79




               Exhibit D
                         Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 25 of 79
ELIJAH E. CUMMINGS, MARYLAND                 ONE HUNDRED SIXTEENTH CONGRESS                              JIM JORDAN, OHIO
           CHAIRMAN                                                                                   RANKING MINORITY MEMBER



                                   <ltongre9'9' of tbe mlniteb $tate9'
                                              l.t, ouse of l\epresentatibes
                                         COMMITTEE ON OVERSIGHT AND REFORM
                                            2157 RAYBURN HOUSE OFFICE BUILDING
                                                WASHINGTON, DC 20515-6143
                                                      MAJOAlfY (202) 225-5051
                                                      MINORITY (202) 225-5074

                                                       http://oversight.house.gov



                                                     April 15, 2019

           The Honorable Elijah E. Cummings
           Chairman
           Committee on Oversight and Reform
           2157 Rayburn House Office Building
           Washington, DC 20515

           Dear Mr. Chairman:

                     On behalf of the Republican Members of the Committee, I write to strenuously object to
            the subpoena you intend to issue to Mazars USA LLP (Mazars). As explained in the attached
            memorandum, your intended action is an unprecedented abuse of the Committee's subpoena
            authority to target and expose the private financial information of the President of the United
            States. Your intended action is also a blatant violation of your promise to debate and vote on
            Committee subpoenas. Although there were nine legislative days following your receipt of
            Mazars's response letter-during which time you informed the media that you intended to
            subpoena Mazars-you purposefully waited for Members to return to their districts for the Easter
            district work period before moving forward to subpoena Mazars. This is not the fair and
            responsible oversight process you promised.

                    I urge you to seriously reconsider your intention to issue this subpoena. Your obsession
            with attacking the President and his family for political gain does nothing to improve the
            efficiency, economy, and operations of the federal government.




                                                                   an
                                                            Ranking Member

            Enclosure
         Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 26 of 79




                                             April 15, 2019

                                          MEMORANDUM

TO:             Members of the Committee on Oversight and Reform

FROM:           Ranking Member Jim Jordan

SUBJECT:        Chairman Cummings’s Unprecedented Subpoena of Mazars USA LLP


        On Friday, April 12, 2019, at 3:46 p.m., Chairman Elijah Cummings notified the
Members of the Committee that he intends to issue a subpoena to Mazars USA LLP (Mazars),
the global accounting firm that served private citizen Donald J. Trump.1 This subpoena is a grave
abuse of the Committee’s authority and a violation of the Chairman’s pledge to the Committee.
Although the Rules of the House of Representatives grant Chairman Cummings broad oversight
authority,2 we rely on the Chairman to use it responsibly. The Chairman’s decision to subpoena
Mazars is not a responsible use of the Committee’s oversight authority. It is also an unfortunate
departure from the public promises that Chairman Cummings made just 76 days ago.

       For these reasons, I reluctantly write to inform the Members of the Committee why I
strongly object to Chairman Cummings’s unprecedented subpoena to Mazars and his
irresponsible and gravely dangerous course of conduct in a singular obsession of attacking
President Trump and his family for political gain.

    I.      Chairman Cummings’s Partisan Request for Sensitive, Personal Financial
            Information Is Derived Solely from Convicted Liar Michael Cohen.

       On March 20, 2019, Chairman Cummings wrote to Mazars, seeking four broad categories
of documents relating to the finances of eight business entities related to President Trump before
he sought public office.3 Chairman Cummings requested material from as early as January 1,
2009—years before President Trump was even a candidate for federal office.4 The Chairman did

1
  Memorandum from Elijah E. Cummings, Chairman, H. Comm. on Oversight & Reform, to Members of the
Comm. on Oversight & Reform (Apr. 12, 2019) (on file with Committee).
2
  House Rule X.
3
  Letter from Elijah E. Cummings, Chairman, H. Comm. on Oversight & Reform, to Victor Wahba, Chairman and
Chief Exec. Off., Mazars USA LLP (Mar. 20, 2019).
4
  Id.

                                                     1
          Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 27 of 79
Memorandum for Members of the Committee on Oversight and Reform
Re: Chairman Cummings’s Unprecedented Subpoena of Mazars USA LLP
April 15, 2019

not consult with the Republican Members of the Committee before initiating his inquiry, nor has
he attempted to explain why his probe has any legitimacy.

       The Chairman’s March 20 letter and his April 12 memorandum cite testimony and
material from Michael Cohen as justification for prying into the personal finances of President
Trump.5 Cohen—Chairman Cummings’s first announced witness of the 116th Congress—is a
convicted liar and not a credible witness. Cohen’s testimony was conceived and presented by
Democrat political operative Lanny J. Davis, who boasted that he convinced the Chairman after
some time to use the Committee for Cohen’s attacks against the President. In fact, Davis recently
wrote the Chairman seeking a letter of recommendation to keep Cohen out of jail. Chairman
Cummings has said he is still considering Davis’s request to help this convicted liar.6

        At the February 27, 2019, Committee hearing, Cohen repeatedly lied to the Committee,
perjuring himself at least seven additional times. Rather than using Cohen’s false and misleading
testimony as a basis for a broad fishing expedition into the President’s personal finances, the
Chairman should be referring Cohen to the Justice Department for lying to our Committee.

       Chairman Cummings also misrepresented Mazars’s response letter, dated March 27,
2019.7 Although the Chairman represented in his memorandum—and to the media8—that
Mazars sought a “friendly” subpoena, they did not. In actuality, attorneys for Mazars informed
the Chairman that the “Mazars is unable to produce documents in response to the [r]equest” due
to a number of federal and state laws.9 Mazars never indicated that it sought a subpoena for this
material.

    II.     Chairman Cummings’s Partisan Request for Sensitive, Personal Financial
            Information Violates His Promises to the Committee.

        Twelve days ago, on April 3, 2019, Chairman Cummings, in a free-wheeling press
availability, announced to the media that he was preparing a subpoena to Mazars for this
sensitive, personal information about President Trump’s finances.10 Instead of noticing a
business meeting during the week of April 8 for the Committee to consider and debate this
subpoena—when there was room in the Committee’s calendar—he waited and waited until just
after Members had left for the two-week Easter district work period to announce his intention to
subpoena Mazars. This action violates the Chairman’s promise to the Committee at our
organization meeting.

5
  Memorandum from Elijah E. Cummings, supra note 1; Letter from Elijah E. Cummings, supra note 3.
6
  Tweet by Manu Raju, CNN (Apr. 9, 2019, 11:58 a.m.),
https://twitter.com/mkraju/status/1115690562303094784?s=11.
7
  Letter from Jerry D. Bernstein, BlankRome, to Elijah E. Cummings, Chairman, H. Comm. on Oversight & Reform
(Mar. 27, 2019).
8
  Chairman Cummings told the media: “The accounting firm told us that they will respond and they just want a
subpoena so we…we’ve got to figure out how to accommodate them…but apparently it would mean a friendly
subpoena, I assume.” Rachael Bade, Trump’s accounting firm to respond to request for documents if subpoenaed,
says Democratic lawmaker, WASH. POST (Apr. 3, 2019).
9
  Id.
10
   Bade, supra note 8.

                                                      2
            Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 28 of 79
Memorandum for Members of the Committee on Oversight and Reform
Re: Chairman Cummings’s Unprecedented Subpoena of Mazars USA LLP
April 15, 2019


      At the organizing meeting of the Committee on January 27, 2019, Chairman Cummings
promised:

                 If the ranking member objects to the issuance of a subpoena in
                 writing, my preference is to bring the subpoena before the
                 committee for a vote when that is feasible. Members deserve the
                 opportunity to go on the record for some of the most important work
                 they will do, and the public deserves the opportunity to see them do
                 that work in the open. The chair prefers that when the ranking
                 member objects the committee will have an open proceeding and a
                 vote when feasible.11

        In the Chairman’s memorandum, he alleged that he adhered to this agreement because
Congress is in recess.12 However, Chairman Cummings received Mazars’s letter on March 27
and he boasted to the press on April 3 that he would issue a subpoena. Between March 27 and
today, the House was in session for nine legislative days, during which Chairman Cummings
could have scheduled a business meeting or could have contacted me directly or via staff to
discuss the matter. Instead, the Chairman did not say a word. The staff said not one word.
Chairman Cummings purposefully waited for the Members to return to their districts to avoid
public transparency and accountability surrounding his unilateral partisan actions.

        The Chairman’s maneuvering here is especially concerning against the backdrop of his
public statements. For example, during the Committee’s hearing on March 14, 2019, Chairman
Cummings said: “I’m a man of my word, and I will continue to be that.”13 While I respect the
Chairman personally, his actions here in willfully avoiding a public debate to consider this
subpoena to Mazars violate his promises to the Committee.

     III.     Chairman Cummings Has Already Selectively Released Sensitive Committee
              Information to Attack the President for Political Gain.

       I have concerns that if Chairman Cummings obtains highly sensitive, personal
information about the President’s finances, he will selectively release the information publicly in
a misleading fashion to create a false narrative for partisan political gain. Chairman Cummings
has done it before. We deserve better.

        On April 1, 2019, in a sensational press release and memorandum, Chairman Cummings
released cherry-picked excerpts of highly sensitive information obtained in a closed-door
transcribed interview that he scheduled for 8:30 a.m. on a Saturday with no notice to Members.14
Chairman Cummings released this information publicly without consulting Republican Members

11
   Organizing Meeting, H. Comm. on Oversight & Reform, 116th Cong. 33 (2019).
12
   Memorandum from Elijah E. Cummings, supra note 1.
13
   Hearing with Secretary of Commerce Before the H. Comm. on Oversight & Reform, 116th Cong. 180 (2019).
14
   Memorandum from Democratic Staff to Members of the H. Comm. on Oversight & Reform, Summary of
Interview with White House Whistleblower on Security Clearances (Apr. 1, 2019).

                                                     3
           Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 29 of 79
Memorandum for Members of the Committee on Oversight and Reform
Re: Chairman Cummings’s Unprecedented Subpoena of Mazars USA LLP
April 15, 2019

or having a vote of the Committee. He released this information to generate headlines in his
partisan investigation of the security clearance information relating to President Trump’s senior
advisers.

        In addition, in a letter dated February 15, 2019, Chairman Cummings wrongly accused
two respected lawyers of making false statements without ever speaking to them and by relying
only on cherry-picked passages of incomplete, one-sided, handwritten notes of a conference call
between lawyers for the President and officials at the Office of Government Ethics.15 Chairman
Cummings failed to include exculpatory information produced in the document production
relating to the same teleconference. The Chairman then released this information publicly to
embarrass these lawyers solely based on their representation of President Trump.

     IV.     Chairman Cummings’s Partisan Request for Sensitive, Personal Financial
             Information Is Not a Responsible Use of the Committee’s Oversight Power.

       The Supreme Court has cautioned that Congress does not have “general authority to
expose the private affairs of individuals without justification in terms of the functions of the
Congress.”16 Yet this is precisely what Chairman Cummings intends to do with his subpoena to
Mazars for sensitive, personal information about President Trump’s finances.

        Chairman Cummings has cited no specific law or legislative proposal for which he
requires eight years of sensitive, personal financial information about President Trump.
Chairman Cummings has offered no detailed explanation for how this sensitive, personal
financial information is necessary to examine any of the potential conduct that he attributes to
the President in his memorandum. Quite simply, Chairman Cummings seems to be seeking this
sensitive, personal financial information in a pursuit to satisfy his preconceived and unsupported
conclusions.

        The Chairman’s raw partisanship and political acts run the risk of devaluing and
delegitimatizing the Committee’s ability to receive unbiased documentary and testimonial
information with which to perform our oversight duties.

     V.      Chairman Cummings’s Unprecedented Investigations Attacking the President
             Reflect Poorly on this Committee.

        Finally, Chairman Cummings mischaracterized the letter that Representative Mark
Meadows and I sent to Mazars in response to the Chairman’s letter. Contrary to the Chairman’s
assertion, Mr. Meadows and I never urged the company not to comply with the Chairman’s

15
   Letter from Elijah E. Cummings, Chairman, H. Comm. on Oversight & Reform, to Pat Cipollone, Counsel to the
President, The White House (Feb. 15, 2019) (on file with the Committee); see also Office of Gov’t Ethics, Jan. 31,
2019 Document Production at 0037-0038.
16
   Watkins v. United States, 354 U.S. 178, 187 (1957) (“There is no general authority to expose the private affairs of
individuals without justification in terms of the functions of the Congress . . . . Nor is the Congress a law
enforcement or trial agency . . . . No inquiry is an end in itself; it must be related to, and in furtherance of, a
legitimate task of the Congress.”).

                                                          4
         Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 30 of 79
Memorandum for Members of the Committee on Oversight and Reform
Re: Chairman Cummings’s Unprecedented Subpoena of Mazars USA LLP
April 15, 2019

request. The Chairman’s assertion is merely a straw-man argument intended to deflect from his
unprecedented attacks on the President.17

       In our letter, Mr. Meadows and I informed Mazars about the concerns we had—and
continue to have—with respect to the Chairman’s unilateral, unchecked partisan inquiry. We
have serious concerns with the nature and conduct of Chairman Cummings’s investigations, as
do many other Members. We will continue to inform the Committee’s respondents of these
concerns as we see appropriate.

        What is unprecedented here is the extent to which Chairman Cummings and House
Democrats have gone to attack the President for political gain. Chairman Cummings’s subpoena
for President Trump’s sensitive, personal financial information goes hand-in-glove with
Chairman Neal’s request for President Trump’s personal tax returns and with Chairman Nadler’s
expansive investigation into 81 entities with personal or business relationships with the
President. These are all part of a coordinated and carefully managed campaign to use
congressional oversight for partisan advantage—in fact, I recently became aware that Chairman
Cummings has executed a secret Memorandum of Understanding with Chairwoman Maxine
Waters to attack the President.

        The Democrat obsession with the President and his family is gravely dangerous and
counterproductive to the work of our Committee. The American people can now see that
Democrats’ pursuit of the truth is clouded by their obsession with attacking the President and the
First Family. None of our actions would be necessary if not for Chairman Cummings’s decision
to pursue reckless, partisan investigations designed to attack the President and his family.

       Chairman Cummings’s unilateral subpoena of Mazars does nothing to make life better for
our constituents or to improve the economy, efficiency, and effectiveness of the federal
government. It is nothing but an exercise in raw partisan politics. This is not the fair and
responsible oversight that Chairman Cummings promised.

                                                      ###




17
  Similarly, Chairman Cummings’s absurd comparison of subpoenaing eight years of personal financial information
about the President to asking a witness about his salary demonstrates how desperate the Chairman is to legitimize
his unprecedented conduct.

                                                       5
Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 31 of 79




               Exhibit E
                             Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 32 of 79
EL IJAH E. CUMMINGS, MARYLAND                         ONE HUNDRED SIXTEENTH CONGRESS                                        JIM JORDAN, OHIO
            CHAIRMAN                                                                                                     RANKING MINORITY MEMBER



                                          ctCongress of tbe mntteb $tates
                                                       J!,ouse of l\epresentatibes
                                                  COMMITTEE ON OVERSIGHT AND REFORM
                                                      2157 RAYBURN HOUSE OFFICE BUILDING
                                                          WASHINGTON, DC 20515-6143
                                                                 MNOnrrv (202) 225-5051
                                                                 MINORITY (202) 225-5074

                                                                  http://overs1ght.house.gov



                                                                April 17, 2019

            The Honorable Elijah E. Cummings
            Chairman
            Committee on Oversight and Reform
            2157 Rayburn House Office Building
            Washington, DC 20515

                Dear Mr. Chairman:

                       I am in receipt of the subpoena served to Mazars USA LLP (Mazars), dated April 15,
                        1
                2019 . You issued this subpoena over my objection without having a debate or vote of the
                Committee, as you promised.2 This is not fair and objective congressional oversight. Your
                subpoena is an act of raw partisan politics meant only to further your obsession with attacking
                the President of the United States.

                       Although I now believe-following your actions on Monday-that you do not value any
                feedback from your Republican colleagues, allow me to respond to a few points from the
                memorandum you issued in defense of your decision to subpoena Mazars.

                    •       You did not adhere to the bipartisan agreement regarding Committee subpoenas. 3
                            In your memorandum, you incorrectly asserted that you "fully complie[d] with all terms
                            of the bipartisan agreement" because the Easter work period made it impossible to
                            convene a business meeting. 4 The only reason, however, that the work period posed any
                            challenge in convening a business meeting was because you waited until the work period
                            to move forward with the subpoena. If you had noticed a business meeting on April 3-
                            the same day that you told the media that would subpoena Mazars 5 -there would have
                            been plenty of opportunity for Members to debate and vote on the proposed subpoena.
                            Instead, by notifying Members at 3 :46 p.m. on Friday and requesting feedback by 11 :00


            •
                1
                  Document Production Subpoena to Mazars USA LLP (Apr. 15, 2019).
                2
                  See Memorandum for Members of the H. Comm. on Oversight and Reform, Re: Chainnan Cummings's
                Unprecedented Subpoena of Mazars USA LLP (Apr. 15, 2019).
                3
                  "If the ranking member objects to the issuance of a subpoena in writing, my preference is to bring the subpoena
                before the committee for a vote when that is feasible. Members deserve the opportunity to go on the record for some
                of the most important work they will do, and the public deserves the opportunity to see them do that work in the
                open. The chair prefers that when the ranking member objects the committee will have an open proceeding and a
                vote when feasible." Organizing Meeting, H. Comm. on Oversight & Reform, 116 th Cong. 33 (2019).
                4
                  Memorandum from Elijah E. Cummings, Chairman, H. Comm. on Oversight & Reform, to Members of the
                Committee on Oversight & Reform, (Apr. 15, 2019) (on file with Committee).
                5
                  Rachael Bade, Trump's accounting firm to respond to request for documents if subpoenaed, says Democratic
                lawmaker, WASH. POST (Apr. 3, 2019, 4:43 PM) https://www.washingtonpost.com/politics/trumps-accounting-firm­
                to-respond-to-request-for-documents-if-subpoenaed-says-democratic-lawmaker/2019/04/03/94ff2ba2-564d- l 1e9-
                a047-748657a0a9d I _story.html?utm_term=.54e92108e3a3.
         Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 33 of 79
The Honorable Elijah E. Cummings
April 17, 2019
Page 2

        a.m. on Monday, you allowed Members only a little over three business hours to consider
        your unprecedented subpoena. Of course, you also could have waited until Members
        returned from the work period to convene a business meeting and debate and vote on the
        subpoena.

    •   You have not been transparent about Members' views on the subpoena. In your
        memorandum, you named only two Members who wrote to you about your proposed
        subpoena: Rep. Armstrong and me. Both Rep. Armstrong and I opposed your subpoena
        to Mazars. It would appear, then, from your memorandum that you issued this subpoena
        over the objections of the only two Members you named.

    •   You did not dispute the fact that your subpoena to Mazars is part of a coordinated
        and carefully managed campaign to use congressional oversight for political gain.
        Although your memorandum baselessly disputed several facts that I made in a
        memorandum to Members, you accepted this fact. In addition, on the same day you
        issued your unilateral subpoena to Mazars, Chairwoman Waters and Chairman Schiff
        issued subpoenas to other financial institutions concerning President Trump's finances.
        Your secret memoranda of understanding with other committees strongly suggests that
        the timing of your issuance of the Mazars subpoena is not a coincidence. 6 You also did
        not dispute that you misrepresented the Mazars subpoena as a "friendly" subpoena in
        your comments to the media.

    •   You still have not articulated how the sensitive, personal financial information you
        seek will advance a legitimate legislative purpose. Instead, you offered conclusory
        statements about the Committee's jurisdiction to justify examining purely speculative
        conduct you attribute to the President.

        The Supreme Court of the United States has explained that a congressional investigation
cannot seek to "expose for the sake of exposure." 7 The Court explained that "the public is, of
course, entitled to be informed concerning workings of its govenunent. It cannot be inflated into
a general power to expose where the predominant result can only be an invasion of the private
right of an individual." 8 I am disappointed that your obsession with attacking President Trnmp
for political gain has led you to do precisely what the Supreme Court cautioned against. I
sincerely hope that you will reconsider your approach and cease this abject partisanship.

                                                  Sincerely,




                                                  Ranking Member


6
  See letter from Jim Jordan, Ranking Member, H. Comm. on Oversight & Reform, to Elijah E. Cummings,
Chairman, H. Comm. on Oversight & Reform (Apr. 15, 2019).
7 Id.
s Id.
Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 34 of 79




               Exhibit F
5/13/2019                                   Democrats
                        Case 1:19-cv-01136-APM        load "subpoena cannon"
                                                   Document          30 Filedwith 85+05/13/19
                                                                                      Trump targets - Page
                                                                                                      Axios 35 of 79




    Subscribe to Axios Sports: the "sports page" for the 21st
    century

      Type your email




            Mike Allen Nov 12, 2018




    Democrats load "subpoena cannon" with 85+ Trump targets




    Illustration: Lazaro Gamio/Axios


    House Democrats plan to probe every aspect of President Trump’s life and work, from family
    business dealings, the Space Force and his tax returns to possible "leverage" by Russia, top
    Democrats tell us.

    What they're saying: One senior Democratic source said the new majority, which takes power in
    January, is preparing a "subpoena cannon," like an arena T-shirt cannon.


https://www.axios.com/house-democrats-subpoenas-trump-administration-cf3ed351-ff11-4498-89f4-cee588145198.html         1/12
5/13/2019          Case 1:19-cv-01136-APMDemocrats load "subpoena cannon"
                                                Document          30 Filedwith 85+05/13/19
                                                                                   Trump targets - Page
                                                                                                   Axios 36 of 79

             Based on our reporting and other public sources, Axios' Zach Basu has assembled a list of at
             least 85 potential Trump-related investigation and subpoena targets for the new majority.
             (See the list.)

    Incoming House Intelligence chairman Adam Schiff (D-Calif.) told “Axios on HBO” that he
    expects Trump to resist the committees' requests, demands and subpoenas — likely pushing
    fights over documents and testimony as far as the Supreme Court.

             Why it matters: The fight will test the power of the presidency, Congress and the Supreme
             Court.

    Top Democrats, who had largely avoided the subject during the campaign, now tell us they plan
    to almost immediately begin exploring possible grounds for impeachment. A public report by
    Robert Mueller would ignite the kindling.

             Tom Steyer, the liberal activist who spent more than $100 million during the campaign to
             build support for impeachment, said establishment leaders who are trying to postpone talk
             of impeachment are "the outliers": "80% of registered Democrats think ... we're right."

    Two of the most powerful incoming chairs tell "Axios on HBO" that they are plotting action far
    beyond Russian interference in the 2016 elections.

    1) Schiff, the top Democrat on the Intelligence Committee, told us he wants to help special
    counsel Robert Mueller and plans to release — with some redactions of classified material —
    transcripts of dozens of interviews the committee conducted during its own Russia probe.

             Schiff says these transcripts contain numerous possible contradictions with other
             testimony and facts that have come to light, meaning possible legal jeopardy for the
             witnesses, who have included White House officials and alumni.

             "I want to make sure that Bob Mueller has the advantage of the evidence that we've been
             able to gather," Schiff said. "But equally important: that Bob Mueller is in a position to
             determine whether people knowingly committed perjury before our committee."

             Asked if there are real questions about contradictions between the testimony of Roger
             Stone, a close ally of the Trump campaign, and emails that have surfaced since then, Schiff
             said: "That is certainly the case."



https://www.axios.com/house-democrats-subpoenas-trump-administration-cf3ed351-ff11-4498-89f4-cee588145198.html      2/12
5/13/2019           Case 1:19-cv-01136-APM Democrats load "subpoena cannon"
                                                  Document          30 Filedwith 85+05/13/19
                                                                                     Trump targets - Page
                                                                                                     Axios 37 of 79

             Schiff said: "We're going to want to look at what leverage the Russians may have over the
             president of the United States."

             See a clip.

    2) Incoming House Appropriations Chair Nita Lowey of New York, a close ally of House
    Democratic Leader Nancy Pelosi, said "yes" to each of a long list of possible investigative targets,
    including the Space Force, hurricane relief in Puerto Rico, White House security clearances,
    White House use of personal email and more.

             "We have our boxing gloves on," Lowey said. "I'm ready. And so is Nancy."

             See the clip of her answers.

    We reminded Lowey and Schiff of a Jonathan Swan scoop from August, "Republicans secretly
    study their coming hell," reporting that House Republicans had built a spreadsheet of potential
    investigation targets, based on Democrats' public complaints and statements.

             Both Lowey and Schiff made it clear that the GOP list is just a starting point.

             So look for probes of James Comey's firing; Attorney General Jeff Sessions' ouster; the
             Muslim travel ban; family separation policy at the border; discussions of classified
             information at Mar-a-Lago; administration dealings with North Korea and Saudi Arabia;
             and so much more.

    Trump is already signaling confrontation, saying at his post-election news conference that if
    Dems investigate him, the result will be "a warlike posture."

             Asked if he'll investigate the Democrats back, he replied: "Oh, yeah. Better than them."

    Be smart: For 225+ years, federal courts have upheld the Constitution's mandate of Congress as
    an equal branch of government, providing checks and balances on the executive. So House
    Democrats have a high hand as they assume power.

    Go deeper:

             Democratic hit list: At least 85 Trump investigation targets

             Republicans secretly study their coming hell

             Democrats to probe Trump for targeting CNN, Washington Post
https://www.axios.com/house-democrats-subpoenas-trump-administration-cf3ed351-ff11-4498-89f4-cee588145198.html        3/12
Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 38 of 79




               Exhibit G
5/13/2019                            New Democratic House
                       Case 1:19-cv-01136-APM             committee chairs:
                                                       Document         3010 who are about
                                                                             Filed         to make Trump’s
                                                                                      05/13/19        Page life hell
                                                                                                                 39- Vox
                                                                                                                     of 79




   Christina Animashaun/Vox




   The 10 new Democratic House
   committee chairs who are about to
   make Trump’s life hell
   2019 will be a year of investigations.
   By Andrew Prokop, Ella Nilsen, Emily Stewart, Umair Irfan, Tara Golshan, Dylan Scott, Alex Ward, and Dara Lind   Jan 3, 2019, 9:20am
   EST



   The Trump administration’s free ride from Congress is over.

   New Democratic House committee chairs are set to launch subpoena-powered
   investigations into the president’s finances, Russian interference, and administration ethics
   scandals. After two years of low-energy Republican oversight, the Trump administration’s
   policies and its basic competence in running the government will be under serious scrutiny
   for the first time.

   Republicans have been supremely worried about this prospect for some time. “Winter is
   coming,” one Trump ally told the Washington Post before the election. If the Democrats
   won the House, the source continued, “The White House will be under siege.”
https://www.vox.com/2019/1/3/18134919/congress-house-2019-committee-investigations-trump-impeachment                                      1/17
5/13/2019                            New Democratic House
                       Case 1:19-cv-01136-APM             committee chairs:
                                                       Document         3010 who are about
                                                                             Filed         to make Trump’s
                                                                                      05/13/19        Page life hell
                                                                                                                 40- Vox
                                                                                                                     of 79
   The siege is about to begin. The big game changer is that the majorities in congressional
   committees have the ability to approve subpoenas: to compel document production or in-
   person testimony, from government agencies and officials as well as private citizens.

   The committees themselves can’t bring criminal charges as a result of the investigations,
   but they can refer the conduct they find to the Justice Department. Just as
   consequentially, scandals they unearth could have political consequences in the media and
   at the ballot box.

   Each committee will be led by a chair, and each chair will have some leeway to decide
   where to expend their committee’s investigative resources. These are the key players who
   will do much to shape President Trump’s 2019. So here’s what we know about some of the
   most important incoming chairs, and their investigative ambitions.

   Intelligence Committee — Adam Schiff
   by Andrew Prokop

   Rep. Adam Schiff (D-CA) has already become well-known as Devin Nunes’s rival and foil
   atop the House Permanent Select Committee on Intelligence. But once he becomes chair,
   Schiff will be one of the most important figures setting the Democratic House’s
   investigatory agenda on Russia as well as other intelligence-related topics.




   Rep. Adam Schiff (D-CA) stands for a TV interview at the US Capitol on November 29, 2018. | Alex Wong/Getty Images




https://www.vox.com/2019/1/3/18134919/congress-house-2019-committee-investigations-trump-impeachment                         2/17
5/13/2019                            New Democratic House
                       Case 1:19-cv-01136-APM             committee chairs:
                                                       Document         3010 who are about
                                                                             Filed         to make Trump’s
                                                                                      05/13/19        Page life hell
                                                                                                                 41- Vox
                                                                                                                     of 79
   Schiff plans to use his subpoena power to more intensely probe Trump’s ties to Russia,
   since Democrats think their GOP predecessors’ investigation of the subject was incurious,
   and concluded far too quickly. And one particular interest of his is in following the money.

   “One of the issues that has continued to concern me [is] the persistent allegations that the
   Trumps, when they couldn’t get money from US banks, were laundering Russian money,”
   Schiff recently said on the Lawfare Podcast. “If that is true, that would be a more
   powerful compromise than any salacious videotape or any aborted Trump Tower deal.” To
   that end, House Intelligence Committee Democrats are trying to hire money laundering and
   forensic accounting experts, the Daily Beast’s Betsy Woodruff and Spencer Ackerman
   reported.

   That’s not the only money trail Schiff is interested in. The California Democrat has also said
   that he plans to investigate Trump’s financial ties to Saudi Arabia. “The president is not
   being honest with the country about the murder of Jamal Khashoggi,” Schiff said on CNN.
   “Is his personal financial interest driving U.S. policy in the Gulf?” he asked. “Are there
   financial inducements that the president has not to want to cross the Saudis?”

   Schiff also thinks the administration’s North Korea policy is ripe for some oversight, and
   has questioned Trump’s rosy assessment of Kim Jong Un’s intentions. “The president
   keeps telling us that we can sleep well at night because North Korea is on the path to
   denuclearization, but I see no evidence of that,” he recently told Vox’s Alex Ward.

   Oversight Committee — Elijah Cummings
   by Ella Nilsen

   The Committee on Oversight and Government Reform is the House’s main watchdog for
   the executive branch. But for the past two years, the Republicans running it have spent
   little time on oversight of Trump’s appointees.

   With incoming chair Rep. Elijah Cummings (D-MD), that’s about to change.




https://www.vox.com/2019/1/3/18134919/congress-house-2019-committee-investigations-trump-impeachment                         3/17
5/13/2019                            New Democratic House
                       Case 1:19-cv-01136-APM             committee chairs:
                                                       Document         3010 who are about
                                                                             Filed         to make Trump’s
                                                                                      05/13/19        Page life hell
                                                                                                                 42- Vox
                                                                                                                     of 79




   House Oversight Committee ranking member Rep. Elijah Cummings (D-MD) speaks to reporters about President Donald Trump’s former National
   Security Adviser Gen. Michael Flynn on April 25, 2017. | Win McNamee/Getty Images




   Cummings has a mountain of potential subjects to investigate in the Trump administration,
   from Trump and his family’s own business entanglements with foreign governments to
   allegations of corruption and a revolving door in his administration.

   “They’ll have to make choices,” former Democratic Rep. Henry Waxman, who previously
   chaired the committee, told me. “They have the ability to investigate anything.”

   Over the past few years in the minority, Cummings and his staff have filed well over 50
   subpoena requests for the Trump administration to Republicans — but because, they were
   in the minority, Democrats remained powerless to issue these subpoenas themselves.
   These involved investigating the administration’s response to Hurricane Maria, locating
   migrant children separated from their families by the Trump administration’s policies,
   investigating the ethical issues of Trump’s former Environmental Protection Agency chief
   Scott Pruitt, and more.

   “We’ve got to address this issue of exposing President Trump and what he has done, and
   we’ve got to face the truth,” Cummings told me recently. “The president is a guy who calls
   truth lies and lies truth. But at some point, he’s also creating policy, and that’s affecting
   people’s day-to-day life.”

   Judiciary Committee — Jerry Nadler
   by Ella Nilsen and Dara Lind
https://www.vox.com/2019/1/3/18134919/congress-house-2019-committee-investigations-trump-impeachment                                         4/17
5/13/2019                            New Democratic House
                       Case 1:19-cv-01136-APM             committee chairs:
                                                       Document         3010 who are about
                                                                             Filed         to make Trump’s
                                                                                      05/13/19        Page life hell
                                                                                                                 43- Vox
                                                                                                                     of 79
   If President Trump were to be impeached, the process would start in the House Judiciary
   Committee — which will be chaired by Rep. Jerry Nadler (D-NY).




   House Judiciary Committee ranking member Rep. Jerry Nadler (D-NY) arrives for a Democratic caucus meeting at the US Capitol on November 14,
   2018. | Chip Somodevilla/Getty Images




   But Nadler is in no rush to get to that point. “It’s too early,” he told the New York Times
   Magazine’s Jason Zengerle in November. He added that he would only begin the process
   if he believes an “appreciable fraction of the Trump voters” could become convinced. “You
   don’t want to tear the country apart.”

   For now, Nadler plans to investigate what’s been going on at the Justice Department since
   Attorney General Jeff Sessions’s sudden firing and replacement with Matthew Whitaker.
   And he’s indicated he may reopen questions related to the sexual assault allegations
   against Supreme Court Justice Brett Kavanaugh.

   His committee also intends to take the lead on oversight of Trump’s immigration policy.
   Oversight of the Department of Homeland Security is fragmented, but the Judiciary
   Committee has pretty broad jurisdiction over Trump’s enforcement of immigration law.
   Given how aggressive the Trump administration has been in changing executive branch
   immigration policy, and how opaque or slapdash some of those moves have been, there is
   more than enough for Nadler to take up.



https://www.vox.com/2019/1/3/18134919/congress-house-2019-committee-investigations-trump-impeachment                                         5/17
5/13/2019                            New Democratic House
                       Case 1:19-cv-01136-APM             committee chairs:
                                                       Document         3010 who are about
                                                                             Filed         to make Trump’s
                                                                                      05/13/19        Page life hell
                                                                                                                 44- Vox
                                                                                                                     of 79
   Democrats’ questioning of Homeland Security Secretary Kirstjen Nielsen in December
   offered some hints about where Nadler and his committee would like to go, including the
   widespread family separations of late spring 2018 and the treatment of unaccompanied
   children in the custody of Health and Human Services.

   Nadler’s Judiciary Committee will also likely lend some investigative heft to Democratic
   appropriators’ efforts to cut funding for Immigration and Customs Enforcement arrests
   and detention. Immigration detention has exploded over the past two years despite
   Republican appropriators’ efforts to limit spending on it — so Democrats will likely ask
   questions about who is being detained, for how long, and why.

   Ways and Means Committee — Richard Neal
   by Tara Golshan

   Rep. Richard Neal (D-MA) hopes to get his hands on President Trump’s tax returns. He’s
   just not yet sure how or when, exactly, he’s going to do it. “Our staff is working on it,” Neal
   said in December.




   Rep. Richard Neal (D-MA), Rep.-elect Lori Trahan (D-MA), and Rep. Jan Schakowsky (D-IL) arrive for the House Democrats’ leadership elections in
   Longworth Building on November 29, 2018. | Tom Williams/CQ Roll Call




   The Ways and Means Committee is one of the most powerful in the House, with jurisdiction
   over broad swaths of tax and health care. And Neal intends to scrutinize Trump


https://www.vox.com/2019/1/3/18134919/congress-house-2019-committee-investigations-trump-impeachment                                                 6/17
5/13/2019                            New Democratic House
                       Case 1:19-cv-01136-APM             committee chairs:
                                                       Document         3010 who are about
                                                                             Filed         to make Trump’s
                                                                                      05/13/19        Page life hell
                                                                                                                 45- Vox
                                                                                                                     of 79
   administration policies about the Affordable Care Act, protections for preexisting
   conditions, and prescription drug pricing.

   But it’s the long-running mystery of what’s in Trump’s long-concealed tax returns — which
   he promised to release during the campaign and then didn’t — that Neal is asked about
   most often.

   “One of the things that I’m going to try to convince him of is voluntarily relinquishing the
   documents,” Neal told the Amherst Wire. “We’re going to try, in this case, to convince him
   to do it, but at the same time prepare the legal case for asking for the documents.”

   That legal case may hinge on an obscure law from 1924 that says the Ways and Means
   Committee chair can request to the Treasury Department to review any individual’s tax
   returns in closed session.

   NBC News reported that “committee sources could find no evidence” that this law “had
   ever been used” for this purpose — but that they’re likely to try it anyway. But a
   spokesperson for Neal told Politico that they might not do so right away, because Neal
   “wants to lay out a case about why presidents should be disclosing their tax returns before
   he formally forces him to do it.”

   And even if and when the request is made, don’t expect Trump’s tax returns to be handed
   over right away — Neal has said he expects a court battle over the matter, and there are
   further questions about how exactly he’d be able to make informations in the tax returns
   public.

   Financial Services — Maxine Waters
   by Emily Stewart

   As chair of the House Committee on Financial Services, Rep. Maxine Waters (D-CA) will
   have an opportunity to scrutinize broad swaths of the financial industry and agencies such
   as the Consumer Financial Protection Bureau and the Department of Housing and Urban
   Development. She’s also indicated she plans to target the megabank Wells Fargo and the
   credit score company Equifax.




https://www.vox.com/2019/1/3/18134919/congress-house-2019-committee-investigations-trump-impeachment                         7/17
5/13/2019                            New Democratic House
                       Case 1:19-cv-01136-APM             committee chairs:
                                                       Document         3010 who are about
                                                                             Filed         to make Trump’s
                                                                                      05/13/19        Page life hell
                                                                                                                 46- Vox
                                                                                                                     of 79




   Rep. Maxine Waters (D-CA) exits a Democratic Caucus meeting to elect new leadership on Capitol Hill on November 28, 2018. | Zach
   Gibson/Getty Images




   But, of course, she’ll also take aim at President Trump. In a letter to colleagues after the
   2018 midterms, Waters said she intends to follow the “Trump money trail,” starting with
   Deutsche Bank — one of the few banks that still lend money to Trump and also does
   business with his son-in-law Jared Kushner — and “suspicious activity reports” filed with
   financial crimes officials.

   As ranking member of the committee, Waters sent letters asking about Trump’s financial
   ties with Russia and asked then-committee chair Jeb Hensarling (R-TX) to subpoena
   information on his ties to Deutsche Bank. As committee chair, she’ll have the ability to
   conduct investigations — and issue subpoenas — on a number of matters related to the
   Trump administration and Trump family’s finances, including potential ties to Deutsche
   Bank, Citibank, and Russia.

   Foreign Affairs Committee — Eliot Engel
   by Alex Ward

   Under Rep. Eliot Engel (D-NY), the Foreign Affairs Committee plans to dig into Trump’s
   connections abroad and whether his business interests might be influencing the
   administration’s policies.




https://www.vox.com/2019/1/3/18134919/congress-house-2019-committee-investigations-trump-impeachment                                  8/17
5/13/2019                            New Democratic House
                       Case 1:19-cv-01136-APM             committee chairs:
                                                       Document         3010 who are about
                                                                             Filed         to make Trump’s
                                                                                      05/13/19        Page life hell
                                                                                                                 47- Vox
                                                                                                                     of 79




   Ranking member of the House Foreign Relations Committee Rep. Representative Eliot Engel (D-NY) in his office on Capitol Hill on November 15,
   2018. | Brendan Smialowski/AFP/Getty Images




   In addition to the obvious topic of Russia, the committee hopes to obtain more documents
   about the Trump Organization’s property in Panama. Earlier this year, Trump’s company
   appealed directly to Panama’s president to stop its eviction from the building as managers.
   Some say that episode shows a clear conflict of interest between Trump’s duty as
   president and his ties — since severed — to his namesake company.

   But a Democratic congressional aide listed several other foreign policy topics the
   committee hopes to investigate, including:

            Greater oversight of the State Department and the US Agency for International Development (USAID).
            The committee is particularly interested in looking into reported “loyalty tests,” where officials are
            vetted for their loyalty to Trump.

            Updating authorizations for the use of military force abroad, which have remained untouched since
            2002.

            Ending America’s support for the war in Yemen, a move for which there is has been growing
            congressional support.

   Energy and Commerce — Frank Pallone
   by Dylan Scott

   Rep. Frank Pallone (D-NJ) is taking over the gavel at Energy and Commerce, a committee
   with some of the broadest jurisdiction in Congress — and his planned oversight agenda for

https://www.vox.com/2019/1/3/18134919/congress-house-2019-committee-investigations-trump-impeachment                                              9/17
5/13/2019                            New Democratic House
                       Case 1:19-cv-01136-APM             committee chairs:
                                                       Document         3010 who are about
                                                                             Filed         to make Trump’s
                                                                                      05/13/19        Page life hell
                                                                                                                 48- Vox
                                                                                                                     of 79
   2019 reflects it. The Trump administration has given Pallone and his staff plenty of
   openings to burrow into the scandals and controversial policy decisions of the past two
   years.




   Rep. Frank Pallone (D-NJ) announces House Democrats’ new infrastructure plan during a news conference on February 8, 2018. | Chip
   Somodevilla/Getty Images




   For starters, there’s the environment. The incoming Democratic first-term members are
   animated by climate change, and Pallone’s committee plans to examine how the Trump
   administration, led by a president who denies climate change even exists, is neglecting or
   even exacerbating the problem.

   They will in turn spend a lot of time on the Environmental Protection Agency, which has
   rolled back Obama-era regulations governing coal and methane while also disbanding an air
   pollution review panel. Democrats have been agitating for a hearing on how the EPA
   handles toxic chemicals, based on worrying press reports, and will now have the freedom
   to pursue the issue.

   Health care is the other huge topic that falls under the committee’s purview. Pallone’s
   office says they plan to probe various regulations and funding cuts from the Trump
   administration that seem designed to undermine the Affordable Care Act. They have also
   already requested — and can now set — a hearing on Trump’s family separations policy and
   how health officials are planning to reunite children who were separating from their parents
   at the border.
https://www.vox.com/2019/1/3/18134919/congress-house-2019-committee-investigations-trump-impeachment                                   10/17
5/13/2019                            New Democratic House
                       Case 1:19-cv-01136-APM             committee chairs:
                                                       Document         3010 who are about
                                                                             Filed         to make Trump’s
                                                                                      05/13/19        Page life hell
                                                                                                                 49- Vox
                                                                                                                     of 79
   Natural Resources — Raúl Grijalva
   by Umair Irfan

   A few weeks after Democrats’ midterm elections victory, Rep. Raúl Grijalva (D-AZ) — the
   incoming chair of the House Committee on Natural Resources — wrote that scandal-
   plagued Interior Secretary Ryan Zinke was “unfit to serve” and should step down.




   Rep. Raúl Grijalva (D-AZ) speaks during a news conference regarding the separation of immigrant children at the US Capitol on July 10, 2018. |
   Alex Edelman/Getty Images




   At first, Zinke responded on Twitter with defiance and innuendo about Grijalva’s
   purported drinking habits. But just two weeks later, Grijalva got his way: President Trump
   announced that Zinke was out.

   Grijalva plans to investigate both policy and ethics matters from Zinke’s controversial
   tenure. On Zinke’s watch, the Interior Department proposed the largest rollback of federal
   land protections in US history and opened nearly all US coastal waters to offshore drilling.
   Democrats say they want to investigate how the fossil fuel industry influenced these
   policies, as well as whether the agency properly considered the environmental implications
   of its decisions.

   The committee also plans to scrutinize Zinke’s temporary replacement, acting Interior
   Secretary David Bernhardt, a former fossil fuel lobbyist. “His years of lobbying on behalf of


https://www.vox.com/2019/1/3/18134919/congress-house-2019-committee-investigations-trump-impeachment                                                11/17
5/13/2019                            New Democratic House
                       Case 1:19-cv-01136-APM             committee chairs:
                                                       Document         3010 who are about
                                                                             Filed         to make Trump’s
                                                                                      05/13/19        Page life hell
                                                                                                                 50- Vox
                                                                                                                     of 79
   clients who stand to profit from Interior policy decisions are cause for serious concern,”
   Grijalva said in a statement to Earther.

   Veterans’ Affairs — Mark Takano
   by Emily Stewart

   The Department of Veterans’ Affairs has seen tumultuous times under the Trump
   administration — the president’s first VA secretary was forced out, his replacement
   nominee withdrew amid scandal, and current VA Secretary Robert Wilkie has faced
   controversies of his own at the department.




   Rep. Mark Takano (D-CA) leaves the Capitol after a series of votes on repeal and replace of Obamacare on May 4, 2017. | Bill Clark/CQ Roll Call
   Inc.




   As incoming head of the House Committee on Veterans’ Affairs, Rep. Mark Takano (D-CA)
   will have the opportunity to dig into what’s been going on.

   One of the potential items on his agenda for a probe will likely be the ProPublica report in
   August that found that three members of Trump’s Mar-a-Lago resort — Marvel
   Entertainment chair Ike Perlmutter, Palm Beach doctor Bruce Moskowitz, and lawyer Marc
   Sherman — were essentially calling the shots at the VA, reviewing policy and personnel
   decisions from the get-go. Congressional Democrats requested emails and
   communications between the three and VA officials, but Secretary Wilkie refused to
   provide them, citing ongoing litigation.

https://www.vox.com/2019/1/3/18134919/congress-house-2019-committee-investigations-trump-impeachment                                                 12/17
5/13/2019                            New Democratic House
                       Case 1:19-cv-01136-APM             committee chairs:
                                                       Document         3010 who are about
                                                                             Filed         to make Trump’s
                                                                                      05/13/19        Page life hell
                                                                                                                 51- Vox
                                                                                                                     of 79
   Takano also told the Hill that he will also focus on ensuring the VA doesn’t “slow walk”
   filling thousands of vacancies in its ranks. And, Takano is likely to continue to press the VA
   for answers on delayed housing benefits payments to student veterans under the
   Forever GI Bill. In November, he led a group of Democratic lawmakers in sending a letter to
   Wilkie asking for answers on the topic.

   Science, Space, and Technology — Eddie Bernice Johnson
   by Umair Irfan

   In December at an American Geophysical Union meeting, a conference of top physicists,
   geologists, and atmospheric scientists, Rep. Eddie Bernice Johnson (D-TX) told the
   gathering that climate change would be front and center for the House Committee on
   Science, Space, and Technology, which she will chair.




   Gen. William Shelton, head of the US Air Force Space Command, greets House Science, Space, and Technology Committee ranking member Rep.
   Eddie Bernice Johnson (D-TX) before a hearing on Capitol Hill on March 19, 2013. | Chip Somodevilla/Getty Images




   “As we look forward to next year, with a change in leadership on the Science Committee,
   you can expect to see a renewed focus on climate change,” Johnson said.

   It will be a stark shift from the tenure of her predecessor, retiring Rep. Lamar Smith (R-TX),
   who has denied that humans are changing the climate and spent years subpoenaing
   climate scientists for research documents, emails, and correspondence. Critics, including
   Johnson, described the subpoenas as “harassment.”

https://www.vox.com/2019/1/3/18134919/congress-house-2019-committee-investigations-trump-impeachment                                     13/17
5/13/2019                            New Democratic House
                       Case 1:19-cv-01136-APM             committee chairs:
                                                       Document         3010 who are about
                                                                             Filed         to make Trump’s
                                                                                      05/13/19        Page life hell
                                                                                                                 52- Vox
                                                                                                                     of 79
   Come January, Johnson said the committee will instead focus more on how federal
   agencies under the Trump administration are handling climate science and research
   matters — scrutinizing, for instance, the EPA’s ousting of science advisers and its
   proposals to limit the kinds of research that can be used to make regulations. ■




       FUTURE PERFECT


       Trump wants to change how poverty is calculated — to make fewer people
       eligible for benefits




       CULTURE


       Game of Thrones season 8: How the Golden Company could make or break Cersei




       HEALTH CARE


       The controversial abortion bills sweeping the country this week, explained




       View all stories in Explainers




https://www.vox.com/2019/1/3/18134919/congress-house-2019-committee-investigations-trump-impeachment                         14/17
Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 53 of 79




              Exhibit H
5/13/2019                                     House Democrats
                            Case 1:19-cv-01136-APM            prepare fusillade
                                                       Document           30 ofFiled
                                                                                Trump investigations
                                                                                       05/13/19- POLITICO
                                                                                                     Page 54 of 79


            

                                                                                                                                                                  




            Houe Judiciar chairman Jerr Nadler ha quetioned Preident Donald Trump' appointment of Matthew Whitaker a acting Attorne General. | M. cott

            Mahake/POLITICO




            CONGR


            Houe Democrat prepare fuillade of Trump invetigation
            Trump Hotel, taxes, Cabinet members are all targets.
             ADAM CANCRYN | 01/07/2019 05:07 AM T




            Democrats want to investigate the Trump Hotel deal and President Donald Trump’s taxes. They want to haul up conflicted Cabinet
            officials and dig into controversial changes to the census and food stamps. They want to put Education Secretary Betsy DeVos under oath
            and investigate child detentions at the border.

            The threat of subpoenas, investigations and oversight hearings will dominate the new House Democratic majority's agenda, targeting the
            White House’s most controversial policies and personnel, spanning immigration, the environment, trade and of course, the biggest
            question of all: Russian collusion.

            “Over the last two years President Trump set the tone from the top in his administration that behaving ethically and complying with the
            law is optional,” House Oversight Chairman Elijah Cummings said. “We’re better than that.”




https://www.politico.com/story/2019/01/07/congress-house-democrats-trump-subpoenas-oversight-1082563                                                                   1/5
5/13/2019                                             House Democrats
                                    Case 1:19-cv-01136-APM            prepare fusillade
                                                               Document           30 ofFiled
                                                                                        Trump investigations
                                                                                               05/13/19- POLITICO
                                                                                                             Page 55 of 79


            But for House Democrats in control for the first time in nearly a decade, it’s also a role full of pitfalls. Trump has already tried to brand
            the prospect of congressional oversight as nothing more than “harassment,” and Democrats will also have to show they can legislate,
            govern and investigate at the same time in the House.


            ign up here for POLITICO Huddle

            A dail pla--pla of congreional new in our inox.
              

                    Your email…




             igning up ou agree to receive email newletter or alert from POLITICO. You can unucrie at an time.




            “I joked for a while — but it’s not funny anymore — I said we’re going to have to build an air traffic control tower to keep track of all the
            subpoenas flying from here to the White House,” said Rep. John Yarmuth (D-Ky.), chairman of the House Budget Committee. “So yeah, it
            could be brutal.”

            Two days into the new Congress, the atmosphere is already poisoned, with Democrats going off message calling for impeachment and
            Trump threatening to shut down the government for months.

            But over the coming year, there will be more action in House committees than there was in the first two years of the Trump
            administration.

            Here are some of the biggest targets for House Democrats:

            Mueller and the Justice Department

            Democrats stress they’ll need to tread carefully when it comes to Russia-related investigations, for fear of interfering with special counsel
            Robert Mueller’s probe. But that’s not likely to stop the party from taking a deep look at the Justice Department and acting Attorney
            General Matt Whitaker — who assumed oversight of Mueller’s activities after Trump forced out Jeff Sessions.

            Critics have warned that Whitaker’s appointment could be aimed at interfering with the investigation, with Judiciary Chairman Jerry
            Nadler (D-N.Y.) questioning at one point whether his appointment without Senate confirmation was even legal.

            Scandal­ridden Cabinet officials

            Cummings has singled out two former Trump officials who will be in his crosshairs early on: former Interior Secretary Ryan Zinke and
            former EPA Administrator Scott Pruitt.

            “We’re seeing gross abuses from agency heads,” Cummings said about them soon after Democrats took charge of the chamber.

                                    CONGR


                                    Houe Democrat unveil ill to otain Trump' tax return, put check on White Houe
                                     MAGGI VRN




            Zinke is already under pressure from the Interior Department’s internal watchdog, and soon he’ll be hauled up to the Hill to account for
            his role in a range of ethical quandaries. Among them: a land deal with the then-chairman of Halliburton and whether Zinke’s decision to
            block a tribal casino despite recommendations from career staff was inappropriately driven by political considerations — both issues that
            were first reported by POLITICO.

            The DOJ is reportedly also looking into allegations that Zinke committed a crime by lying to IG investigators, which Zinke denies. One of
            his first stops could be in front of the House Natural Resources Committee, where Chairman Raúl Grijalva (D-Ariz.) said he wants a
            hearing even after Zinke resigned from the Trump administration.

            EPA, meanwhile, may face subpoenas for Pruitt-related records it failed to produce for the previous investigation run by then-Chairman
            Trey Gowdy. The agency’s inspector general is also still looking into a range of Pruitt’s activities, including his travel, use of special hiring
            authorities to bring political officials on board and granting of raises to close aides.

            But the first Cabinet official Cummings wants to talk to is Commerce Secretary Wilbur Ross. His committee will press Ross on allegations
            he misled Congress about a decision to add a question about citizenship to the 2020 census. Ross also has been dogged by ethical
            questions and reporting that exposed numerous conflicts of interests involving his personal financial interests.




https://www.politico.com/story/2019/01/07/congress-house-democrats-trump-subpoenas-oversight-1082563                                                            2/5
5/13/2019                                   House Democrats
                          Case 1:19-cv-01136-APM            prepare fusillade
                                                     Document           30 ofFiled
                                                                              Trump investigations
                                                                                     05/13/19- POLITICO
                                                                                                   Page 56 of 79


            And another Cabinet member, Betsy DeVos

            As many as five House committees could take on DeVos over her rollback of for-profit college regulations, stalled student loan forgiveness
            processing and a rewrite of campus sexual assault policies.

            Veterans Affairs Chairman Mark Takano (D-Calif.) is expected to scrutinize for-profit college issues, where DeVos has scaled back
            Obama-era rules aimed at curbing abuses for institutions that enroll tens of thousands of veterans each year.

            Rep. Rosa DeLauro (D-Conn.), chairwoman of the appropriations subcommittee overseeing education funding, is also a top critic of the
            Education Department over DeVos’ record on student debt issues.

            Financial Services Chairwoman Maxine Waters (D-Calif.) has accused DeVos of a “full-on attack on civil rights protections for students —
            particularly students of color, students with disabilities, transgender students, and survivors of sexual assault.” She’s also criticized the
            Trump administration’s moves to ease regulations on for-profit colleges, while Cummings has similarly looked at the collapse of a for-
            profit college chain.

            And this past year, Cummings and Education and Labor Chairman Bobby Scott (D-Va.) expressed concern over DeVos’ treatment of the
            union that represents her agency’s employees, and pledged to scrutinize civil rights concerns tied to K-12 state plans.

            Trump’s taxes

            Democrats are eager to get their hands on Trump’s tax returns, a task that would fall to the House Ways and Means Committee. But
            newly minted Chairman Richard Neal (D-Mass.) doesn’t plan to rush into anything. Neal wants to first build a public case that presidents
            should voluntarily release their returns, his spokesperson told POLITICO.

            That approach won’t sit well with other Democratic lawmakers and liberal activists, who have been clamoring to get a look at Trump’s tax
            filings since the 2016 presidential campaign. Just two days after Democrats won the House in the midterm elections, more than 50
            groups, including unions and government transparency advocacy groups, signed on to a full-page ad in The New York Times urging
            Democrats to make Trump's tax returns a Day One priority.

                           POLITIC


                           How Will the hutdown nd?
                            POLITICO MAGAZIN




            Whenever Democrats make their move, it is likely to spark a legal battle with Trump, who has guarded the secrecy of his tax practices.

            Neal is also planning to use his oversight power to delve into the massive tax overhaul Republicans pushed through Congress in 2017,
            especially provisions that Democrats believe advantaged the wealthy and punished blue state taxpayers.

            The 'zero tolerance' border policy

            The deaths of two migrant children held in detention — Jakelin Caal, 7, and Felipe Gomez Alonzo, 8 — have heightened Democrats’
            urgency to investigate Trump’s immigration decisions.

            Three committees have ordered U.S. Customs and Border Protection to preserve evidence related to their deaths, and yet another is
            prepping a hearing later this month on the family separations that resulted from the Department of Justice's “zero tolerance” policy. That
            Energy and Commerce Committee session could renew the focus on the role the administration’s health department is playing in housing
            and caring for migrants detained at the border.

            DeLauro and Scott will play big roles in this space too, with DeLauro focusing on wage theft and the Labor Department’s PAID program
            — a safe harbor created by the Trump administration for companies that may owe workers back pay. Scott told POLITICO in November
            he may hold hearings to investigate the limiting of businesses classified as “joint employers,” jointly liable for labor violations committed
            by their franchisees or contractors.

            Obamacare ‘sabotage’

                           LAW AND ORDR


                           Democrat Want to Invetigate Trump. Here’ Wh The hould e Careful.
                            AZIZ HUQ and TOM GINURG




https://www.politico.com/story/2019/01/07/congress-house-democrats-trump-subpoenas-oversight-1082563                                                        3/5
5/13/2019                                   House Democrats
                          Case 1:19-cv-01136-APM            prepare fusillade
                                                     Document           30 ofFiled
                                                                              Trump investigations
                                                                                     05/13/19- POLITICO
                                                                                                   Page 57 of 79


            Health care is likely to be an overriding focus for Democrats early on, after rising voter support for Obamacare helped catapult them into
            the House majority.

            Speaker Nancy Pelosi (D-Calif.) has vowed to make protecting Americans with pre-existing conditions a top priority — a mission that
            gained even more prominence after a Texas court sided with a GOP-led lawsuit in ruling the entire health law should be thrown out.

            Democrats are planning to dig into the Justice Department’s unusual decision not to defend Obamacare against that suit, as well as press
            Trump health officials over their roles in the legal battle and various other policy actions they suspect have depressed Obamacare
            enrollment and threatened the law’s stability.

            Controversial regulatory overhauls

            Health care-focused Democrats are targeting Trump’s regulatory reforms, too, planning to go after policies freeing red states to tie
            employment to health benefits for the poor and creating skimpy alternatives to Obamacare coverage. Energy and Commerce Chairman
            Frank Pallone (D-N.J.) is likely to lead the inquiry into those moves, arguing that they’re motivated by a desire to undermine the 2010
            health law.

            House Agriculture Democrats led by Collin Peterson could review a proposed rule that would more strictly enforce existing work
            requirements for the Supplemental Nutrition Assistance Program, formerly known as food stamps. The proposal, which Democrats
            oppose, would drop more than 750,000 people from the program over three years.

            Rules Chairman Jim McGovern (D-Mass.), a leading food stamps defender on Capitol Hill, also promised he’d give the administration
            “one hell of a fight” if it proceeds with the proposed rule.

            Agency conduct

            Homeland Security Chairman Bennie Thompson told POLITICO he wants to hear from Secretary Kirstjen Nielsen about her agency’s
            operations and who is making policy decisions. He’s also identified staffing issues at the Federal Emergency Management Agency, which
            is under scrutiny over its response to Hurricane Maria in Puerto Rico.

                          HALTH CAR


                          Democrat won the Houe on Oamacare. Here’ how the plan to defend it.
                           ADAM CANCRYN and ALIC MIRANDA OLLTIN




            The Pentagon is in for some tough questions as well about its budget and big-ticket programs from Rep. Adam Smith — a longtime critic
            of Trump’s military buildup. Democrats have blasted the lengthy list of far-flung U.S. military engagements aimed at fighting global
            terrorism, including U.S. involvement in Africa and Yemen.

            "We need an overall strategy that better reflects the budget and not just this notion [that] somehow the more money we spend at the
            Pentagon, the safer we are," Smith told POLITICO.

            His Armed Services Committee might also probe Trump’s decision to deploy active-duty troops to the U.S.-Mexico border and ban on
            transgender people from serving in the military. Recent administration proposals to withdraw U.S. forces from Syria and shrink the
            military footprint in Afghanistan — and their rationale — could also come under close scrutiny from Democrats and Republicans alike.

            Agriculture Secretary Sonny Perdue, meanwhile, has caught Democrats’ eye with his efforts to move two USDA agencies out of the
            Washington area.

            Friendly fire over tariffs

            Trump’s trade agenda could face pushback in both congressional chambers and on both sides of the aisle. Senate Finance Chairman
            Chuck Grassley (R-Iowa) has promised to revive legislation that would challenge Trump’s authority to impose tariffs for national security
            reasons.

            “I strongly disagree with the notion that imports of steel and aluminum, automobiles and auto parts somehow could pose a national
            security threat,” he said in December.

            A Democrat-controlled House will also likely play a major rule in scrutinizing the administration’s new North American trade deal. U.S.
            Trade Representative Robert Lighthizer has begun quiet negotiations to win support from key Democrats in both the House and Senate,
            who are calling for the NAFTA replacement’s provisions on labor enforcement to be strengthened.




https://www.politico.com/story/2019/01/07/congress-house-democrats-trump-subpoenas-oversight-1082563                                                     4/5
5/13/2019                                  House Democrats
                         Case 1:19-cv-01136-APM            prepare fusillade
                                                    Document           30 ofFiled
                                                                             Trump investigations
                                                                                    05/13/19- POLITICO
                                                                                                  Page 58 of 79


            Adam Behsudi, Helena Bottemiller Evich, Toby Eckert, Caitlin Emma, Alex Guillén, Kimberly Hefling, Nick Juliano, Ian Kullgren, John
            Lauinger, Connor O’Brien, Rebecca Rainey, Jennifer Scholtes, Michael Stratford and Zachary Warmbrodt contributed to this report.




                                                                            Aout U



                                                                           Advertiing



                                                                       reaking New Alert



                                                                             Career



                                                                       Credit Card Pament



                                                                          Digital dition



                                                                               FAQ



                                                                            Feedack



                                                                            Headline



                                                                              Photo



                                                                           POWRJo



                                                                              Pre



                                                                        Print ucription



                                                                               R



                                                                             ite Map




                                                                         Term of ervice



                                                                          Privac Polic




                                                                       © 2019 POLITICO LLC




https://www.politico.com/story/2019/01/07/congress-house-democrats-trump-subpoenas-oversight-1082563                                              5/5
Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 59 of 79




                Exhibit I
5/13/2019
  The Washington        CaseHow
                       Post     Donald Trump used unusual ﬁnancial
                             1:19-cv-01136-APM                     documents to30
                                                             Document           exaggerate
                                                                                     Filed his wealth and hide some
                                                                                               05/13/19         Pageof his60
                                                                                                                          debtsof
                                                                                                                                - Washington
                                                                                                                                  79         Post




                                                                          Politics



                    How Donald Trump in ated his
                   net worth to lenders and investors
                             By David A. Fahrenthold and Jonathan O'Connell March 28, 2019


                                                                                       



When Donald Trump wanted to make a good impression — on a lender, a business partner, or
a journalist — he sometimes sent them official-looking documents called “Statements of
Financial Condition.”


These documents sometimes ran up to 20 pages. They were full of numbers, laying out
Trump’s properties, debts and multibillion-dollar net worth.


But, for someone trying to get a true picture of Trump’s net worth, the documents were deeply
flawed. Some simply omitted properties that carried big debts. Some assets were overvalued.
https://www.washingtonpost.com/graphics/2019/politics/trump-statements-of-ﬁnancial-condition/?noredirect=on&utm_term=.384ed21f1a81                  1/15
5/13/2019        How Donald Trump used unusual ﬁnancial documents to exaggerate his wealth and hide some of his debts - Washington Post
And some key Case
             numbers    were wrong. Document 30 Filed 05/13/19 Page 61 of 79
                  1:19-cv-01136-APM



           TRUMP’S ‘STATEMENTS OF                                For instance, Trump’s financial statement for 2011 said
           FINANCIAL CONDITION’
                                                                 he had 55 home lots to sell at his golf course in
           See the full documents here
                                                                 Southern California. Those lots would sell for $3
              2011 statement
              2012 statement                                     million or more, the statement said.
              2013 statement

                                                                 But Trump had only 31 lots zoned and ready for sale at
the course, according to city records. He claimed credit for 24 lots — and at least $72 million
in future revenue — he didn’t have.


He also claimed his Virginia vineyard had 2,000 acres, when it really has about 1,200. He said
Trump Tower has 68 stories. It has 58.



                   GIVES INCORRECT NUMBER OF HOME LOTS IN CALIFORNIA




                   At that point, only 36 lots were actually approved for sale, and by this point 5 had
                   already been sold. That left 31 – not 55 – available for sale. Since Trump was
                   promising he could sell them for at least $3 million each, there was a $72 million gap
                   between his claims and reality.




                   ADDS 10 STORIES TO TRUMP TOWER




                   Trump Tower only has 58 stories, but Trump re-numbered the ﬂoors to make it seem
                   taller.




https://www.washingtonpost.com/graphics/2019/politics/trump-statements-of-ﬁnancial-condition/?noredirect=on&utm_term=.384ed21f1a81        2/15
5/13/2019                      How Donald Trump used unusual ﬁnancial documents to exaggerate his wealth and hide some of his debts - Washington Post
Now, investigators
              Case on Capitol Hill and in
                   1:19-cv-01136-APM      New York
                                        Document 30 are homing
                                                     Filed       in on
                                                           05/13/19    these
                                                                     Page 62 unusual
                                                                             of 79

documents in an apparent attempt to determine whether Trump’s familiar habit of bragging
about his wealth ever crossed a line into fraud.


The statements are at the center of at least two of the inquiries that continue to follow Trump,
unaffected by the end of special counsel Robert S. Mueller III’s investigation. On Wednesday,
the House Committee on Oversight and Reform said it had requested 10 years of these
statements from Trump’s accounting firm, Mazars USA.


And earlier this month, the New York state Department of Financial Services subpoenaed
records from Trump’s longtime insurer, Aon. A person familiar with that subpoena, who spoke
on the condition of anonymity to describe an ongoing investigation, said “a key component”
was questions about whether Trump had given Aon these documents in an effort to lower his
insurance premiums.


Both inquiries stemmed from testimony last month by Trump’s former lawyer Michael Cohen,
who told Congress that Trump had used these statements to inflate his wealth — and then sent
them to his lenders and his insurers.




https://www.washingtonpost.com/graphics/2019/politics/trump-statements-of-ﬁnancial-condition/?noredirect=on&utm_term=.384ed21f1a81                      3/15
5/13/2019               CaseHow Donald Trump used unusual ﬁnancial
                             1:19-cv-01136-APM                     documents to30
                                                             Document           exaggerate
                                                                                     Filed his wealth and hide some
                                                                                               05/13/19         Pageof his63
                                                                                                                          debtsof
                                                                                                                                - Washington
                                                                                                                                  79         Post




Michael Cohen, former personal attorney to President Trump, testiﬁed before the House Oversight Committee on Feb.
27 and submitted some of Trump’s ﬁnancial statements as exhibits. (Matt McClain/The Washington Post)



“Mr. Trump is a cheat,” Cohen said, in describing what the statements showed.


Cohen told Congress that statements were given to Deutsche Bank, as Trump sought a loan to
buy the NFL’s Buffalo Bills. Since then, Deutsche Bank and another Trump lender have also
received subpoenas, from the New York State attorney general.


The statements may additionally draw the interest of the House Financial Services Committee,
which is scrutinizing Deutsche. A committee spokesman declined to comment.


The White House declined to comment for this report.



https://www.washingtonpost.com/graphics/2019/politics/trump-statements-of-ﬁnancial-condition/?noredirect=on&utm_term=.384ed21f1a81                  4/15
5/13/2019                      How Donald Trump used unusual ﬁnancial documents to exaggerate his wealth and hide some of his debts - Washington Post
The Trump Organization also declined to
            Case 1:19-cv-01136-APM      comment
                                     Document 30 about  the statements
                                                  Filed 05/13/19       or of
                                                                 Page 64  answer
                                                                             79  questions
about specific errors the statements contained. Donald Trump Jr. and Eric Trump, the
president’s sons who are running his business, noted on social media that Cohen has provided
false testimony about other topics.


Mazars USA, the accounting firm, issued a brief statement Wednesday after the House
Oversight letter became public, saying that it “believes strongly in the ethical and professional
rules and regulations that govern our industry, our work and our client interactions.” It
declined to comment further about Trump.


The Washington Post reviewed copies of these documents for 2002, 2004, 2011, 2012 and
2013 — obtaining them from court files, from people who received them from Trump’s
company, and from Cohen. Cohen also provided copies of documents from 2011, 2012 and
2013 to Congress.



Inside the Trump ﬁnancial statements that Cohen unveiled




      3:39


Recently unveiled ﬁnancial statements from 2011 to 2013 paint a misleading picture of Donald Trump's net worth.
Here's why that's signiﬁcant. (Monica Akhtar, Brian Monroe/The Washington Post)



https://www.washingtonpost.com/graphics/2019/politics/trump-statements-of-ﬁnancial-condition/?noredirect=on&utm_term=.384ed21f1a81                      5/15
5/13/2019                      How Donald Trump used unusual ﬁnancial documents to exaggerate his wealth and hide some of his debts - Washington Post
Since the 1980s, Trump
              Case      has defined himself
                   1:19-cv-01136-APM        by his
                                      Document   30wealth, but he has
                                                    Filed 05/13/19    often
                                                                   Page  65 avoided
                                                                            of 79   providing
proof to back up his boasts or provided documents that inflated the real values. As president,
Trump has declined to release his tax returns, unlike every president since Jimmy Carter.


Trump is far from the first real estate developer to inflate his projects or wealth. But there are
laws against defrauding insurers and lenders with false information. Financial and legal
experts said it’s unclear at this point whether Trump will face any legal consequences. They
said it depends on whether Trump intended to mislead or whether the misstatements caused
anyone to give him a financial benefit.


“How much would [the errors] impact an investor?” said Kyle Welch, an assistant professor of
accountancy at George Washington University. “If it’s systematic and it’s across the board, and
it’s all in one direction, that’s where you have a problem.”


Welch said Trump could be protected by disclaimers that his own accountants added to the
statements, warning readers that they weren’t seeing the full picture. And in an odd way,
Welch said, Trump could be helped by the sheer scale of the exaggerations. They were so far
off from reality, Welch wondered whether any real bank or insurer could have been fooled.


Welch said he’d never seen a document stretch so far past the normal conventions of
accounting.


“It’s humorous,” Welch said. “It’s a humorous financial statement.”


Investigators for the New York State Department of Financial Services, which sent subpoenas
to Aon, and the New York State attorney general — who subpoenaed Deutsche Bank —
declined to comment. Aon and Deutsche Bank also declined to comment, beyond saying they
plan to cooperate with investigators.


The story of Trump’s “statements of financial condition” — in essence, sales brochures for
Trump the man, given out by Trump the company — goes back to the early 1980s, according to
past testimony from Trump’s accountants and staffers.


https://www.washingtonpost.com/graphics/2019/politics/trump-statements-of-ﬁnancial-condition/?noredirect=on&utm_term=.384ed21f1a81                      6/15
5/13/2019                      How Donald Trump used unusual ﬁnancial documents to exaggerate his wealth and hide some of his debts - Washington Post
In 2007, a Trump
              Caselawyer  named Michelle
                    1:19-cv-01136-APM    Lokey said
                                      Document      she had
                                               30 Filed      sent these
                                                         05/13/19  Pagestatements
                                                                        66 of 79  out to
Trump’s lenders, for projects in Chicago and Las Vegas, because Trump had personally
guaranteed those loans. That meant that if Trump’s company defaulted on its obligations, the
lenders could come after Trump’s personal assets.




Trump International Hotel & Tower in Chicago was one of the two properties that were not included in some Trump
ﬁnancial statements. Both buildings were carrying mortgages. (Joshua Lott for The Washington Post)



“Therefore they’d want information on his net worth?” an attorney asked Lokey.


“I assume,” she said.


The statements were prepared by Trump’s longtime accountants, a firm now called Mazars. In
other contexts — such as when one of Trump’s companies was seeking to secure a federal
contract — this firm prepared rigorously audited financial statements.

https://www.washingtonpost.com/graphics/2019/politics/trump-statements-of-ﬁnancial-condition/?noredirect=on&utm_term=.384ed21f1a81                      7/15
5/13/2019      CaseHow Donald Trump used unusual ﬁnancial documents to30
                                                                       exaggerate his wealth and hide some of his67
                                                                                                                 debtsof
                                                                                                                       - Washington Post
This was a different sort of job.
                     1:19-cv-01136-APM              Document                Filed     05/13/19         Page              79


When compiling these statements of financial condition, those accountants have said they did
not verify or audit the figures in the statements. Instead, when Trump provided them data,
they wrote it down without checking to see whether it was accurate.


“In the compilation process, it is not the role of the accountant to assess the values,” said
Gerald J. Rosenblum, one of the accountants. “The role is to accept those values and move
them forward.”


An attorney asked: Do the values have to be logical?


“The value per se does not have to be logical,” Rosenblum said. He and Lokey were deposed as
part of a lawsuit in which Trump sued a New York Times reporter for allegedly lowballing his
net worth. Trump’s suit against the reporter was later dismissed.


In 2014, Trump used the same accounting firm to prepare financial information for his most
expensive development project in decades, his $200 million transformation of the historic Old
Post Office Pavilion in downtown Washington into a Trump International Hotel.


But in that case, Mazars vouched for the accuracy of the information, writing that the firm “is
responsible for the preparation and fair presentation of these financial statements” using
industry standard accounting rules. This was a formal audit of finances related just to Trump’s
D.C. hotel, rather than a summation of all of his assets based on Trump’s own estimates.


The statements Cohen provided to The Post — and to Congress — begin in 2011. Two of them
are 20-page “Statements of Financial Condition” signed by Trump’s accountants.


In his testimony to Congress, Cohen said these statements included Trump’s self-appraisals of
his buildings’ value — which aimed to impress, instead of aiming for reality. Cohen said
Trump would take real measures of value, such as the amount of money his tenants paid in
rent, and simply inflate it until he got a number he liked.


https://www.washingtonpost.com/graphics/2019/politics/trump-statements-of-ﬁnancial-condition/?noredirect=on&utm_term=.384ed21f1a81         8/15
5/13/2019                       How Donald Trump used unusual ﬁnancial documents to exaggerate his wealth and hide some of his debts - Washington Post
“If you’re goingCase
                 off of your rent roll, youDocument
                     1:19-cv-01136-APM      go by the30
                                                      gross  rent
                                                         Filed    roll times
                                                               05/13/19      a multiple,”
                                                                          Page 68 of 79 Cohen said.

“And you make up the multiple.”


The documents begin with two-page disclaimers, warning of various ways in which the
statements don’t follow normal accounting rules. The accountants note that Trump is the
source of many buildings’ valuations — and that, contrary to normal accounting rules, he had
inflated them by counting future income that wasn’t guaranteed.



                   ACCOUNTANT'S WARNING




                   Trump calls this a "statement of ﬁnancial condition." But right away, his accounting
                   ﬁrm is warning readers that it hasn't checked anything in this document to be sure
                   it's accurate.



The accountants also note that Trump had told them to simply omit two of his major hotels, in
Chicago and Las Vegas. Both buildings were carrying mortgages. That omission means that
some of Trump’s actual debt load was hidden from anyone reading the statement.


“Users of this financial statement should recognize that they might reach different conclusions
about the financial condition of Donald J. Trump” if they had more information, the statement
concludes.


Legal experts interviewed by The Post said that sort of broad disclaimer might shield Trump
from allegations that he misled his lenders and insurers. After all, his own accountants told
readers they weren’t getting the full story.


“The transparent disclaimers — even if frustrating — typically wipe out a basis” for bringing
charges of fraud, said Jacob Frenkel, a former federal prosecutor who is now a private
attorney       at Dickinson Wright.
https://www.washingtonpost.com/graphics/2019/politics/trump-statements-of-ﬁnancial-condition/?noredirect=on&utm_term=.384ed21f1a81                       9/15
5/13/2019                      How Donald Trump used unusual ﬁnancial documents to exaggerate his wealth and hide some of his debts - Washington Post
In 2012, Trump’s
             Casestatement  said he owned
                   1:19-cv-01136-APM      a 2,000-acre
                                      Document  30 Filedvineyard
                                                         05/13/19inPage
                                                                    Virginia.
                                                                        69 of But
                                                                              79 land records

in Virginia show the Trump family owns about 1,200 acres. The Trump winery’s own website
says 1,300 acres.



                   EXAGGERATES SIZE OF VINEYARD




                   The vineyard sits on a 1,205 acre property, of which only about 227 acres are planted
                   with grapes.



In 2011, the statements said that Trump’s Seven Springs estate in Westchester County, N.Y.,
was “zoned for nine luxurious homes.” In the statement, Trump said those homes would yield
significant cash flow as he built them and sold them. That led him to value the property at
$261 million — far more than the roughly $20 million value assigned by local assessors.



                   EXAGGERATES VALUE OF WESTCHESTER COUNTY ESTATE




                   At the time, local oﬃcials assessed the land’s value at about $20 million, a fraction of
                   the value Trump assessed.



At the time, Trump had received preliminary “conceptual approval” to build homes on the site.
But local officials said he never finished the last step in the approval process to build the
homes or sell the lots.

https://www.washingtonpost.com/graphics/2019/politics/trump-statements-of-ﬁnancial-condition/?noredirect=on&utm_term=.384ed21f1a81                      10/15
5/13/2019     CaseHow Donald Trump used unusual ﬁnancial documents to30
                                                                      exaggerate his wealth and hide some of his70
                                                                                                                debtsof
                                                                                                                      - Washington Post
None of the homes  was   built.
                   1:19-cv-01136-APM               Document                Filed     05/13/19         Page              79


The 2013 statement that Cohen provided — and which he said was also given to Deutsche
Bank, in pursuit of a loan to buy the Bills — is different from the other two.


It is just two pages long, with a slightly different title: “Summary of Net Worth.” It does not
include the usual disclaimer from Trump’s accountants, so readers aren’t told that the debts
from Trump’s Chicago and Las Vegas hotels are missing.



                   TWO BUILDINGS ARE MISSING




                   Here, Trump is exaggerating his wealth by leaving two major parts of his portfolio out.
                   His buildings in Las Vegas and Chicago -- both of which had loans attached to them --
                   are simply left out of this statement. Without them, readers can't get a full picture of
                   how much he owes, and to whom.



This document also includes a new “asset” that wasn’t there before.


It says that Trump’s brand value — his name, essentially — was worth $4 billion, and that it
ought to be counted among his assets as if it were a building or a resort. With his brand
included, Trump’s net worth jumped from $4.6 billion to $8.6 billion.

                                     Trump’s $4 billion asset
                                     Trump added “brand value” as an asset in 2013, valued
                                     at $4 billion, doubling his net worth from previous years.

                                                                          Total assets in 2013:
                                                                                 $9.2B
                                      $9B



                                                                                      Brand
                                                                                      value
https://www.washingtonpost.com/graphics/2019/politics/trump-statements-of-ﬁnancial-condition/?noredirect=on&utm_term=.384ed21f1a81        11/15
5/13/2019               CaseHow Donald
                                 $6B Trump used unusual ﬁnancial
                             1:19-cv-01136-APM                   documents to30
                                                           Document           exaggerate
                                                                                   Filed his wealth and hide some
                                                                                             05/13/19         Pageof his71
                                                                                                                        debtsof
                                                                                                                              - Washington
                                                                                                                                79         Post

                                               Total assets
                                                 in 2011:                                            Properties
                                                  $4.6B                                              under
                                                                                                     development
                                                             Club facilities and
                                                             related real estate
                                      $3B
                                                                 Commercial
                                                                  properties                         Residential
                                                                                                     properties
                                                                                                     Real estate
                                                               Joint ventures
                                                                                                     licensing
                                                                                                     Other assets
                                         0
                                                    2011             2012              2013          Cash/
                                                                                                     securities

For Trump, the Bills would have been a financial prize far larger than any he had won in the
recent past: Bids were expected to be around $1 billion.


In public, Trump had bragged that he was ready to pay $1 billion in cash. But privately, one of
his lieutenants told a business contact that they were struggling with the bid.


“We are looking at the Bills but Allen and I are having trouble making the numbers work!!!”
wrote Ron Lieberman, an executive vice president at the Trump Organization, in an email to a
contact in the New York City parks department. “Allen” likely meant Allen Weisselberg,
Trump’s longtime chief financial officer.


Lieberman’s email was released this year in response to a public-records request from a
nonprofit group, NYC Park Advocates. Lieberman and Weisselberg did not respond to
requests for comment this week.


Whatever Trump sent to Deutsche Bank, it seems to have been enough: The New York Times
reported that Deutsche Bank agreed to vouch for Trump’s bid for the Bills, citing an unnamed
executive. But Trump lost a bidding war, and somebody else bought the team.



                                    Jonathan O'Connell
                                    Jonathan O'Connell is a reporter focused on economic development,
                                    corporate accountability and the Trump Organization.



https://www.washingtonpost.com/graphics/2019/politics/trump-statements-of-ﬁnancial-condition/?noredirect=on&utm_term=.384ed21f1a81                12/15
5/13/2019               CaseHow David   A. Fahrenthold
                                Donald Trump used unusual ﬁnancial
                             1:19-cv-01136-APM                     documents to30
                                                             Document           exaggerate
                                                                                     Filed his wealth and hide some
                                                                                               05/13/19         Pageof his72
                                                                                                                          debtsof
                                                                                                                                - Washington
                                                                                                                                  79         Post
                                    David A. Fahrenthold is a reporter covering the Trump family and its business
                                    interests. He has been at The Washington Post since 2000, and previously
                                    covered Congress, the federal bureaucracy, the environment and the D.C.
                                    police.



                                                                                                      2.1K Comments




                    Credits
                    Graphics by Leslie Shapiro and Reuben Fischer-Baum; Design by Jason Bernert and
                    Joanne Lee




More stories

Trump’s legal troubles are far from over
even as Mueller probe ends
Nearly every organization Trump has run in the past decade remains under
investigation by state or federal authorities.




As the ‘King of Debt,’ Trump borrowed to
build his empire. Then he began spending
hundreds of millions in cash.
The reversal in strategy is unusual for the real estate industry.




Trump ‘in ated his total assets when it
served his purposes,’ Cohen alleges in his
hearing, citing nancial documents
https://www.washingtonpost.com/graphics/2019/politics/trump-statements-of-ﬁnancial-condition/?noredirect=on&utm_term=.384ed21f1a81                  13/15
Case 1:19-cv-01136-APM Document 30 Filed 05/13/19 Page 73 of 79




                Exhibit J
5/13/2019                                    Democrats
                        Case 1:19-cv-01136-APM         weigh a ‘Benghazi
                                                 Document         30 Trump’
                                                                         Filedstrategy
                                                                               05/13/19- POLITICO
                                                                                                Page 74 of 79


            

                                                                                                                  




            Democrat are laing the groundwork for more high-profile hearing a the 2020 preidential race heat up. |

            rendan mialowki/AFP/Gett Image




            CONGR


            Democrat weigh a ‘enghazi Trump’ trateg
            The White House is refusing to hand over documents and impeachment proceedings seem
            unlikely, so the Democrats are turning to hearings to bludgeon the president.
             DARRN AMULOHN and ANDRW DIDRIO | 05/01/2019 05:04 AM DT




https://www.politico.com/story/2019/05/01/democrats-hearings-impeachment-trump-benghazi-1295266                            1/7
5/13/2019                                       Democrats
                           Case 1:19-cv-01136-APM         weigh a ‘Benghazi
                                                    Document         30 Trump’
                                                                            Filedstrategy
                                                                                  05/13/19- POLITICO
                                                                                                   Page 75 of 79



            Democrats may not be able to saddle President Donald Trump with impeachment
            proceedings or pry documents from his administration, but they have another means of
            bludgeoning him: hearings, hearings and more hearings.

            It’s a counterstrategy to the president’s all-out resistance to congressional investigations,

                                      
            lawmakers told POLITICO. Democrats say the optics are on their side. Witnesses like
            Attorney General William Barr, former WhiteListenHouse
                                                              to Storycounsel Don McGahn and 10:12
                                                                                               special
            counsel Robert Mueller are all but guaranteed to draw blanket media attention. And even if
            the boldfaced names don’t show up, party leaders recognize that the spectacle of empty
            chairs and drawn-out legal fights could dog Trump and create negative narratives during
            the 2020 presidential race.

            “Let’s face it: Most Americans are not going to read a 400-plus-page report,” said Georgia
            Rep. Hank Johnson, a senior Democrat on the House Judiciary Committee, referencing the
            special counsel’s report summarizing the nearly two-year Russia probe. “They would much
            rather see something on TV that they can make conclusions for themselves about. That’s
            the age we’re living in. It’s almost entertainment.”

            Democrats say a spate of hearings will also highlight Trump’s efforts to stonewall their
            myriad probes. The president has resisted at least half a dozen subpoenas from House
            committees and launched an unprecedented series of federal lawsuits to invalidate some of
            the information requests.


            POLITICO Plaook newletter

            ign up toda to receive the #1-rated newletter in politic
              

                    Your email…




             igning up ou agree to receive email newletter or alert from POLITICO. You can unucrie at an time.




            The approach is almost as much political as it is tactical. It gives Democrats a chance to
            navigate around the thorny impeachment question while still showcasing their majority
            and flexing their investigative chops. And they might even uncover some wrongdoing along
            the way just as the 2020 presidential race heats up.

            “There’s a big sentiment amongst some that they should ‘Benghazi’ Trump,” said Julian
            Epstein, a former senior House Democratic aide, referring to how Republicans spent two




https://www.politico.com/story/2019/05/01/democrats-hearings-impeachment-trump-benghazi-1295266                              2/7
5/13/2019                                    Democrats
                        Case 1:19-cv-01136-APM         weigh a ‘Benghazi
                                                 Document         30 Trump’
                                                                         Filedstrategy
                                                                               05/13/19- POLITICO
                                                                                                Page 76 of 79


            years relentlessly holding hearings about the 2012 terrorist attack in Libya, a process that
            revealed Secretary of State Hillary Clinton’s private email server. The unexpected discovery
            haunted Clinton’s 2016 presidential campaign.

            Epstein, who served as chief counsel for the House Judiciary Democrats during the Bill
            Clinton impeachment fight, said a spate of hearings has two purposes: creating a political
            weapon to weaken the president going into 2020 and satisfying a party base frustrated that
            the House hasn’t moved to impeach the president.

            “Democrats are trying to figure out what their off-ramp is here,” he said.

            One, he said, is the hearing-laden “Benghazi” approach. Another is a censure resolution
            that passes on the House floor, effectively serving as a formal wrist slap for Trump. “They
            don’t have a lot of good options,” Epstein said.

            Trump and his administration have been eager to play the political card, too.

            White House officials have either refused to turn over documents or delayed producing
            them to 12 House committees, according to Democratic aides. Several administration
            officials have ignored requests for interviews and testimony. Barr, for example, is resisting
            plans to appear Thursday before the House Judiciary Committee because Democrats want
            to allow the panel’s Republican and Democratic staff counsels to ask the attorney general
            an additional hour of questions about the Mueller investigation.

            The president and his allies argue that Trump has the authority to fight House Democrats
            because they were openly taunting him with plans to launch their investigations and
            discussing impeachment since well before last year’s midterm elections returned them to
            power.

                                CONGR


                                Peloi hold firm a ome fear impeachment window cloing
                                 HATHR CAYGL, KYL CHNY and ANDRW DIDRIO




            “By the time you hear all that, you say, ‘What am I, a sucker? I’m going to go in front of
            these people who want to hang me?'” Rudy Giuliani, the president’s personal lawyer, told
            POLITICO. “This is a complete political game now. It’s even being calculated by them based
            on are they going to get hurt or not by carrying it on.”

            Still, Democrats continue to lay the groundwork for more high-profile hearings.




https://www.politico.com/story/2019/05/01/democrats-hearings-impeachment-trump-benghazi-1295266                 3/7
5/13/2019                                    Democrats
                        Case 1:19-cv-01136-APM         weigh a ‘Benghazi
                                                 Document         30 Trump’
                                                                         Filedstrategy
                                                                               05/13/19- POLITICO
                                                                                                Page 77 of 79


            On the Oversight panel, they issued a subpoena to a former White House official to testify
            about potential security clearance abuses. The gathering would shed a spotlight on
            allegations that staffers, including Trump son-in-law and senior presidential adviser Jared
            Kushner, were granted clearances after initially being denied.

            Over at the Judiciary Committee, Democrats are angling to hold what might be the most
            blockbuster hearing — with Mueller himself. They’ve subpoenaed the Justice Department
            for Mueller’s full report and his underlying evidence and are in talks to get the special
            counsel to testify as early as next week. They’ve also authorized subpoenas for a slate of
            former top Trump aides, including Hope Hicks, Reince Priebus and Steve Bannon — all of
            whom would create spectacle hearings that resonate beyond the Beltway.

            And one attention-grabbing hearing could be rescheduled in the coming weeks. Felix Sater,
            the chief negotiator for Trump’s failed election-year attempts to build a Trump Tower in
            Moscow, had previously agreed to testify, but his appearance was pushed off until after the
            Mueller report came out.

            “We need to put some color around the Mueller report and really come to a conclusion in
            concert with the American people over what the proper response is,” said Rep. Jim Himes
            (D-Conn.), a member of the Intelligence Committee.

            “And until people are more familiar with the details of what occurred, it’s hard to come to a
            unified notion,” Himes added. “Certainly, in my district and around the country, there’s
            ambivalence about the right mechanism of accountability for the president. Just as in the
            1970s, we need to do more work and better understand what occurred.”

            With the never-ending gush of news, each hearing could come on the heels of revelations,
            giving lawmakers a rare chance to publicly press key players. For instance, just hours
            before Barr was set to testify before the Senate on Wednesday, it came out that Mueller had
            sent him a letter expressing frustration with the attorney general's initial characterization
            of his report.

            Within minutes, Sen. Amy Klobuchar (D-Minn.), a presidential candidate who will question
            Barr as a member of the Senate Judiciary Committee, had tweeted: “Barr will have to
            answer for this at our hearing. Updating my questions!”

            The high-profile hearing formula has worked for Democrats in the past.

            When Michael Cohen, Trump’s former personal attorney and fixer, testified in February, it
            was appointment viewing. Trump fumed at the revelations from the public hearing, and



https://www.politico.com/story/2019/05/01/democrats-hearings-impeachment-trump-benghazi-1295266                 4/7
5/13/2019                                    Democrats
                        Case 1:19-cv-01136-APM         weigh a ‘Benghazi
                                                 Document         30 Trump’
                                                                         Filedstrategy
                                                                               05/13/19- POLITICO
                                                                                                Page 78 of 79


            Cohen’s appearance launched new avenues of investigation. Both House Democrats and
            New York authorities subpoenaed documents related to Trump’s financial records based on
            Cohen’s answers.

            Some Democrats who have been in the oversight trenches argued that the strategy
            shouldn’t be viewed through a 2020 lens, though.

            “Their responsibility is to be methodical and follow the facts,” said Phil Schiliro, the former
            Obama White House legislative director and a veteran House Democratic aide under then-
            Oversight Chairman Henry Waxman. “That’s not something that happens quickly.”

            Even House Democrats are fretting about their limited time to notch victories as they
            square off against a Trump White House willing to push many oversight battles into the
            courts.

                                MULLR INVTIGATION


                                Mueller complained to arr aout Ruia report memo
                                 NATAHA RTRAND, DARRN AMULOHN, JOH GRTIN and KYL CHNY




            California Rep. Eric Swalwell, a 2020 White House hopeful who serves on both the
            Judiciary and Intelligence committees, said in an interview that it wouldn’t take much for
            Trump to “run out the clock” on Democratic document and testimony demands.

            Others warned that Democrats might appear overzealous and even create sympathetic
            witnesses during a parade of highly publicized hearings.

            “Do you really want to put Hope Hicks on TV? She’s going to win that,” said a Washington-
            based defense attorney who worked on the Mueller investigation.

            Several Republicans say that Democrats would have more options for getting materials
            from Trump’s administration, and even underlying materials at the center of Mueller’s
            investigation, if they open formal impeachment proceedings. So far, that’s a step
            Democratic leadership has been reluctant to endorse.

            “I don’t know, frankly, if it’s such a bad thing for Democrats to do that. Once you get these
            things and you explore it, who knows where it goes?” said Tom Davis, a former Virginia
            GOP congressman who chaired the House Oversight Committee.

            William Moschella, who ran the Justice Department’s congressional affairs office during
            the George W. Bush administration, said the Democratic clamor for documents and




https://www.politico.com/story/2019/05/01/democrats-hearings-impeachment-trump-benghazi-1295266                 5/7
5/13/2019                                    Democrats
                        Case 1:19-cv-01136-APM         weigh a ‘Benghazi
                                                 Document         30 Trump’
                                                                         Filedstrategy
                                                                               05/13/19- POLITICO
                                                                                                Page 79 of 79


            testimony “seems to be adding fuel to the impeachment fire” even as party leaders try to
            stay away from the topic.

            “The Hill must know that these various unorthodox requests are going to be rebuffed, and
            when they are, members are going to claim that those refusals are evidence of obstruction
            and that they must defend the institutional integrity of the House,” he said. “To mix
            metaphors, these things have a way of snowballing.”

            Democrats counter that Trump’s run-out-the-clock strategy will damage his reelection
            chances.

            Democrats expect they’ll prevail in court against Trump’s efforts to invalidate their
            subpoenas, including those seeking Trump’s financial information.

            “If we get the information, he’s seen as violating the law or supporting a position that is
            contrary to the law, and we get the information anyway, that’s not a winning strategy for
            him,” said Rep. Stephen Lynch (D-Mass.), a senior member of the Oversight panel.

            And it’s those same battles that Democrats say could still produce the kinds of smoking
            guns could be found in the heat of the 2020 campaign.

            “I don’t think it serves him to delay all this,” Swalwell said, “because if he knows his history,
            he will see that the courts are going to rule against him, and the courts take time to make
            their rulings and so the rulings could come out at a time when Americans are thinking
            about who they want to lead them.”

            Kyle Cheney contributed to this report.




                                                                          Aout U



                                                                        Advertiing



                                                                  reaking New Alert



                                                                          Career



                                                                  Credit Card Pament



                                                                       Digital dition




https://www.politico.com/story/2019/05/01/democrats-hearings-impeachment-trump-benghazi-1295266                 6/7
